EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION



UNITED STATES OF AMERICA, et al.,
)
   
)
 
Plaintiffs,
)
   
)
 
v.
)
Civil Action No: 2:99-CV-1181
 
)
JUDGE EDMUND A. SARGUS, JR.
OHIO EDISON COMPANY and PENNSYLVANIA
)
 
POWER COMPANY, subsidiary of Ohio Edison,
)
   
)
 
Defendants.
)
   
)
 




CONSENT DECREE


March 18, 2005


 











TABLE OF CONTENTS
 
I.
 
 
 
JURISDICTION AND VENUE
 
 
2
 
 
II.
 
 
 
APPLICABILITY
 
 
3
 
 
III.
 
 
 
DEFINITIONS
 
 
3
 
 
IV.
 
 
 
NOX EMISSION REDUCTIONS AND CONTROLS
 
 
9
 
 
A.
 
 
 
NOX Emission Controls
 
 
9
 
 
B.
 
 
 
Plant-Wide Annual Cap for NOX
 
 
15
 
 
C.
 
 
 
Interim NOX Emission Reductions
 
 
16
 
 
D.
 
 
 
Use of NOX Allowances
 
 
16
 
 
E.
 
 
 
General NOX Provisions
 
 
19
 
 
V.
 
 
 
SO2 EMISSION REDUCTIONS AND CONTROLS
 
 
20
 
 
A.
 
 
 
SO2 Emission Controls
 
 
20
 
 
B.
 
 
 
Plant-Wide Annual and Monthly Caps for SO2
 
 
26
 
 
C.
 
 
 
SO2 Interim Emission Reductions
 
 
27
 
 
D.
 
 
 
Surrender of SO2 Allowances
 
 
28
 
 
E.
 
 
 
General SO2 Provisions
 
 
30
 
 
VI.
 
 
 
PM EMISSION REDUCTIONS AND CONTROLS
 
 
31
 
 
A.
 
 
 
Demonstration and Compliance with PM Emission Limit
 
 
31
 
 
B.
 
 
 
PM Monitoring
 
 
31
 
 
VII.
 
 
 
SUBSTITUTION OF ECO TECHNOLOGY
 
 
32
 
 
VIII.
 
 
PROHIBITION ON NETTING CREDITS OR OFFSETS FROM REQUIRED
         CONTROLS
 
36
 
 
IX.
 
 
 
ENVIRONMENTALLY BENEFICIAL PROJECTS
 
 
37
 
 
X.
 
 
 
CIVIL PENALTY
 
 
39
 
 
XI.
 
 
 
RESOLUTION OF CLAIMS
 
 
39
 





i






 
XII.
 
 
 
PERIODIC REPORTING
 
 
40
 
 
XIII.
 
 
 
REVIEW AND APPROVAL OF SUBMITTALS
 
 
42
 
 
XIV.
 
 
 
STIPULATED PENALTIES
 
 
42
 
 
XV.
 
 
 
FORCE MAJEURE
 
 
46
 
 
XVI.
 
 
 
DISPUTE RESOLUTION
 
 
49
 
 
XVII.
 
 
 
PERMITS
 
 
50
 
 
XVIII.
 
 
 
INFORMATION COLLECTION AND RETENTION
 
 
52
 
 
XIX.
 
 
 
NOTICES
 
 
53
 
 
XX.
 
 
 
SALES OR TRANSFERS OF OWNERSHIP INTERESTS
 
 
56
 
 
XXI.
 
 
 
EFFECTIVE DATE
 
 
57
 
 
XXII.
 
 
 
RETENTION OF JURISDICTION
 
 
57
 
 
XXIII.
 
 
 
MODIFICATION
 
 
58
 
 
XXIV.
 
 
 
GENERAL PROVISIONS
 
 
58
 
 
XXV.
 
 
 
GENERAL PROVISIONS
 
 
60
 
 
XXVI.
 
 
 
PUBLIC COMMENT
 
 
60
 
 
XXVII.
 
 
CONDITIONAL TERMINATION OF ENFORCEMENT UNDER CONSENT
         DECREE
 
61
 
 
XXVIII.
 
 
 
FINAL JUDGMENT
 
 
62
 

 
 
ii


 
CONSENT DECREE
 


WHEREAS, Plaintiff, the United States of America (“the United States”), on
behalf of the United States Environmental Protection Agency (“EPA”), and
Plaintiffs-Intervenors, the States of New York, New Jersey and Connecticut
(“States”), filed complaints or amended complaints for injunctive relief and
civil penalties pursuant to Sections 113(b)(2) and 167 of the Clean Air Act (the
“Act”), 42 U.S.C. §§ 7413(b)(2) and 7477, and Section 304(a) of the Act, 42
U.S.C. § 7604(a), alleging that Defendants, Ohio Edison Company and Pennsylvania
Power Company, a subsidiary of Ohio Edison (“Ohio Edison”), which in turn is a
subsidiary of FirstEnergy Corp. (“FirstEnergy”), undertook construction projects
at major emitting facilities in violation of the Prevention of Significant
Deterioration provisions of Part C of Subchapter I of the Act, 42 U.S.C. §§
7470-7492, the New Source Review provisions of the Act, 42 U.S.C. §§ 7501-7515,
and in violation of the federally approved and enforceable Ohio State
Implementation Plan;
 
WHEREAS, in its Amended Complaint, the United States and the States
(“Plaintiffs”) allege, inter alia, that Ohio Edison failed to obtain the
necessary permits and install the controls necessary under the Act to reduce its
sulfur dioxide, nitrogen oxides, and/or particulate matter emissions;
 
WHEREAS, the Amended Complaint alleges claims upon which relief can be granted
against Ohio Edison under Sections 113 and 167 of the Act, 42 U.S.C. §§ 7413 and
7477;
 
WHEREAS, the United States and some or all of the States provided Ohio Edison
and the State of Ohio with actual notice of Ohio Edison’s alleged violations in
accordance with Section 113(a)(1) of the Act, 42 U.S.C. § 7413(a)(1);
 
WHEREAS, on August 7, 2003, the United States District Court for the Southern
District of Ohio, Eastern Division, issued an opinion in the liability phase of
this matter holding that Ohio Edison failed to obtain pre-construction permits
for eleven projects it undertook at its Sammis Plant; and further held that the
projects were “major modifications” and that Ohio Edison had violated 42 U.S.C.
§ 7475 and associated regulations; but did not reach the remedy phase of the
trial and did not address the level of air pollution controls or other remedies
required, if any, or the level of impact, if any, to public health or the
environment;


1




WHEREAS, there are unique difficulties associated with retrofitting SCRs and
FGDs at the smaller units (Units 1-5) at the Sammis Plant, due to the location
of the Sammis Plant between State Route 7 and the Ohio River to the east and
steep terrain to the west, prior retrofitting of particulate emission control
devices located on decking built over State Route 7, existing facilities to the
north and south of the plant, and the close proximity between the seven Sammis
Plant units, and the Parties have considered these circumstances and overall
benefit to the environment in reaching agreement herein;
 
WHEREAS, the Clean Air Interstate Rule (“CAIR”) was proposed on January 30, 2004
and a Supplemental Proposal was proposed on June 10, 2004 (69 Fed. Reg. 4,566
(Jan. 30, 2004); 69 Fed. Reg. 32,684 (June 10, 2004)); and CAIR was promulgated
as a final rule on March 9, 2005, it is anticipated that under CAIR, other
owners of electric generating units in affected areas also will reduce their
emissions of NOX and SO2;
 
WHEREAS, the Parties recognize, and the Court by entering this Consent Decree
finds, that this Consent Decree has been negotiated in good faith and at arm’s
length and that this Consent Decree is fair, reasonable, consistent with the
goals of the Act, and in the public interest;
 
WHEREAS, the Parties have consented to entry of this Consent Decree without
trial on remedy;
 
WHEREAS, the Parties have agreed that settlement of this action is in the best
interest of the Parties and in the public interest, and that entry of this
Consent Decree without further litigation is the most appropriate means of
resolving this matter;
 
NOW, THEREFORE, without any admission of fact or law or concession of any
liability on the part of Ohio Edison but solely for purposes of resolving this
case, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:
 
 
                                                                                                          
I.
 
 
 JURISDICTION AND VENUE
 

1.
This Court has jurisdiction over this action, the subject matter herein, and the
Parties consenting hereto, pursuant to 28 U.S.C. §§ 1331, 1345, 1355, and 1367,
and pursuant to Sections 113 and 167 of the Act, 42 U.S.C. §§ 7413 and 7477.
Venue is proper under Section 113(b) of the Act, 42 U.S.C. § 7413(b), and under
28 U.S.C. § 1391(b) and (c). Solely for the purposes of this Consent Decree and
the underlying Complaint, Ohio Edison waives all objections and defenses that it
may have to the Court’s jurisdiction



2




over this action, to the Court’s jurisdiction over Ohio Edison, and to venue in
this District. The Parties shall not challenge the terms of this Consent Decree
or this Court’s jurisdiction to enter and enforce this Consent Decree. For
purposes of the Amended Complaints filed by the Plaintiffs in this matter and
resolved by the Consent Decree, and for purposes of entry and enforcement of
this Consent Decree, Ohio Edison waives any defense or objection based on
standing as to the Plaintiffs. Except as expressly provided for herein, this
Consent Decree shall not create any rights in any party other than the Parties
to this Consent Decree. Except as provided in Section XXVI (Public Comment) of
this Consent Decree, the Parties consent to entry of this Consent Decree without
further notice.
 
                                                                                                          
II.
 
 
 APPLICABILITY
 


 2.
Upon entry, the provisions of this Consent Decree shall apply to and be binding
upon the Plaintiffs and Ohio Edison and their successors and assigns, and upon
Ohio Edison’s   officers, employees and agents solely in their capacities as
such.
 

3.         Ohio Edison shall provide notice of and access to a copy of this
Consent Decree to all vendors, suppliers, consultants, contractors, agents, and
any other company or other organization retained to perform any of the work
required by this Consent Decree. Notwithstanding any retention of contractors,
subcontractors, or agents to perform any work required under this Consent
Decree, Ohio Edison shall be responsible for ensuring that all work is performed
in accordance with the requirements of this Consent Decree. In any action to
enforce this Consent Decree, Ohio Edison shall not assert as a defense the
failure of its officers, directors, employees, servants, agents, or contractors
to take actions necessary to comply with this Consent Decree, unless Ohio Edison
establishes that such failure resulted from a Force Majeure Event, as defined in
Paragraph 157.         

 
III.
 

 
   DEFINITIONS

 4.
“30-Day Rolling Average Emission Rate” shall be determined in accordance with 40
C.F.R. Part 60, subpart Da, except that in calculating all 30-Day Rolling
Average Emission Rates Ohio Edison:



3




A. shall include all emissions and Btus from startup and shutdown events from
the time the unit is synchronized with a utility electric distribution system
through the time that the unit ceases to combust fossil fuel and the fire is out
in the boiler, except as provided by Subparagraph B or C;
 

B. may exclude emissions of NOX and Btus occurring during the fifth and
subsequent Cold Start Up Period(s) that occur in any 30-Day period if inclusion
of such emissions would result in a violation of any applicable 30-Day Rolling
Average Emission Rate, and if Ohio Edison has installed, operated and maintained
the SCR, ECO, or other approved NOX control technology in question consistent
with good engineering practices. A “Cold Start Up Period” occurs whenever there
has been no fire in the boiler of a unit (no combustion of any fossil fuel) for
a period of six hours or more. The emissions to be excluded during the fifth and
subsequent Cold Start Up Period(s) shall be the lesser of: (1) those NOX
emissions emitted during the eight-hour period commencing when the unit is
synchronized with a utility electric distribution system and concluding eight
hours later; or (2) those emitted prior to the time that the flue gas has
achieved the SCR operational temperature range as specified by the catalyst
manufacturer; and
 

C. may exclude NOX and SO2 emissions and Btus occurring during any period of
Malfunction as defined at 40 C.F.R.§ 60.2, provided Ohio Edison (1) makes
reasonable best efforts to correct the Malfunction and (2) provides notice to
the United States and the States in writing containing the information specified
in Paragraph 158 of this Consent Decree as soon as practicable, but in no event
later than fourteen (14) business days following the date Ohio Edison first knew
or by the exercise of due diligence should have known of the Malfunction.
 

5.
“Additional Burger Plant NOX Reductions” shall be expressed as tons of NOX and
calculated in accordance with the following procedure: first, sum the total
mmBtu heat input for Burger Units 4 and 5 measured by the CEMS for the subject
year; second, multiply the total mmBtu heat input for Burger Units 4 and 5 by
0.411 lbs/mmBtu; third, divide the total number of pounds of NOX for Burger
Units 4 and 5 by 2,000 to calculate NOX tons for the subject year; fourth,
subtract the sum of the total NOX tons for Burger Units 4 and 5 measured by the
CEMS for the subject year.



4




6.
“Additional Burger Plant SO2 Reductions” shall be expressed as tons of SO2 and
calculated in accordance with the following procedure: first, sum the total
mmBtu heat input for Burger Units 4 and 5 measured by the CEMS for the subject
year; second, multiply the total mmBtu heat input for Burger Units 4 and 5 by
3.45 lbs/mmBtu; third, divide the total number of pounds of SO2 for Burger Units
4 and 5 by 2,000 to calculate SO2 tons for the subject year; fourth, subtract
the sum of the total SO2 tons for Burger Units 4 and 5 measured by the CEMS for
the subject year.
 

7.
“Additional Eastlake Plant NOX Reductions” shall be expressed as tons of NOX and
calculated in accordance with the following procedure: first, sum the total
mmBtu heat input for Eastlake Unit 5 measured by the CEMS for the subject year;
second, multiply the total mmBtu heat input for Eastlake Unit 5 by 0.894
lbs/mmBtu; third, divide the total number of pounds of NOX for Eastlake Unit 5
by 2,000 to calculate NOX tons for the subject year; fourth, subtract the sum of
the total NOX tons for Eastlake Unit 5 measured by the CEMS for the subject
year.
 

8.
“Additional Mansfield Plant SO2 Reductions” shall be expressed as tons of SO2
and calculated in accordance with the following procedure: first, sum the total
mmBtu heat input for Mansfield Units 1, 2 and 3 measured by the CEMS for the
subject year; second, multiply the total mmBtu heat input for Mansfield Units 1,
2 and 3 by 0.43 lbs/mmBtu; third, divide the total number of pounds of SO2 for
Mansfield Units 1, 2 and 3 by 2,000 to calculate SO2 tons for the subject year;
fourth, subtract the sum of the total SO2 tons for Mansfield Units 1, 2 and 3
measured by the CEMS for the subject year.
 

9.
“Additional Reductions” means the additional tons reduced at the Burger Plant,
Mansfield Plant, and Eastlake Plant.
 

10.
“Annual Average Removal Efficiency” shall be determined in accordance with 40
C.F.R. Part 60, subpart Da, provided that ASTM fuel sampling and analysis may be
used in lieu of inlet SO2 emission monitoring where the inlet sampling location
does not meet the minimum requirements specified in 40 C.F.R. Part 60, Appendix
A, EPA Reference Method 1.
 

11.
“Burger Plant” means the R.E. Burger Plant located near Shadyside, Ohio.
 

12.
“CEMS” or “Continuous Emission Monitoring System,” means, for obligations
involving NOX and SO2 under this Consent Decree, the devices defined in 40
C.F.R. § 72.2 and



5




installed and maintained (including quarterly quality assurance procedures) as
specified by 40 C.F.R. Part 75 except as provided for in Paragraphs 80 and 109
relating to data substitution provisions.
13.
“Consent Decree” means this Consent Decree and the Appendices hereto, which are
incorporated into this Consent Decree.
 

14.
“Design Removal Efficiency” means the minimum removal efficiency for which a
design is developed for a new or modified air pollution control device, when
operating at full load maximum continuous rating (“MCR”) of the boiler. The
design removal efficiency shall provide the capability of attaining and
maintaining at least the specified removal efficiency at MCR.
 

15.
“Eastlake Plant” means the Eastlake Plant located near Eastlake, Ohio.
 

16.
“Electric-Catalytic Oxidation” or “ECO” means a barrier discharge reactor, wet
flue gas desulfurization and wet electrostatic precipitator (“wet ESP”), which
combine to remove multiple pollutants from flue gas.
 

17.
“Emission Rate” for a given pollutant means the number of pounds of that
pollutant emitted per million British thermal units of heat input (lb/mmBtu),
measured in accordance with this Consent Decree.
 

18.
“EPA” means the United States Environmental Protection Agency.
 

19.
“ESP” means electrostatic precipitator, a pollution control device for the
reduction of PM.
 

20.
“FirstEnergy System” means, collectively, the Ohio Edison System, any existing
units owned by a FirstEnergy subsidiary, and any new or existing units that
might be built or acquired by a FirstEnergy subsidiary, provided that
FirstEnergy and/or a subsidiary has a greater than 50% ownership interest in
such newly-built or acquired units.
 

21.
“Flash Dryer Absorber” means a flue gas desulfurization technology employing a
fluidized bed-type absorber utilizing recycled fly ash and lime injection for
SO2 removal upstream of a pollution control device for the reduction of PM.
 

22.
“Flue Gas Desulfurization System” or “FGD” means a pollution control device that
employs flue gas desulfurization technology, including absorber(s) for the
reduction of sulfur dioxide emissions.



6




23.
“Fossil Fuel” means any hydrocarbon fuel, including coal, petroleum coke,
petroleum oil, or natural gas.
 

24.
“Induct Scrubber” means a flue gas desulfurization technology in which an
atomized lime slurry is injected into the ductwork for SO2 removal upstream of a
pollution control device for the reduction of PM.
 

25.
“KW” means kilowatt or one thousand Watts.
 

26.
“lb/mmBtu” means pound of a pollutant per million British thermal units of heat
input.
 

27.
“Malfunction” means malfunction as that term is defined under 40 C.F.R. § 60.2. 
 

28.
“Mansfield Plant” means the Bruce Mansfield Plant located near Shippingport, PA.
 

29.
“MW” means a megawatt or one million Watts.
 

30.
“Monthly Cap” means the sum of the tons of the pollutant in question emitted
during all periods of operation from Sammis Units 1 through 5 in a calendar
month, including the pollutants emitted during periods of startup and shutdown,
and Malfunction.  
 

31.
“NOX” means oxides of nitrogen, measured in accordance with the provisions of
this Consent Decree.
 

32.
“NOX Allowance” means an authorization or credit to emit a specified amount of
NOX that is allocated or issued under an emissions trading or marketable permit
program of any kind that has been established under the Clean Air Act or a State
Implementation Plan. 
 

33.        “Ohio Edison System” means, collectively, the Sammis Plant, Mansfield
Plant and Burger Plant.
 
34.
“Operational needs” means the allowances needed to comply with federal and/or
State Clean Air Act regulatory requirements for the units at the Sammis Plant
and any other existing, new, and newly acquired unit in the FirstEnergy system.
 

35.
“Parties” means the United States of America; the States of New York, New Jersey
and Connecticut; and Ohio Edison and Pennsylvania Power Company. “Party” means
one of the six named “Parties.”
 

36.
“Plant-Wide Annual Cap” means the sum of the tons of the pollutant in question
emitted during all periods of operation from the Sammis Plant in a calendar
year, including the pollutants emitted during periods of startup and shutdown,
and Malfunction.



7




37.
“PM” means total particulate matter, measured in accordance with the provisions
of this Consent Decree.
 

38.
“PM Emission Rate” means pounds of PM emitted per million Btu of heat input
(lb/mmBtu), as measured in annual stack tests, in accordance with the reference
methods set forth in 40 C.F.R. Part 60, Appendix A, Method 5 or Method 5B if
allowed by the State of Ohio or local authority.
 

39.
“Prevention of Significant Deterioration” or “PSD” means the prevention of
significant deterioration of air quality program under Part C of Subchapter I of
the Clean Air Act, 42 U.S.C. §§ 7470 - 7492, and 40 C.F.R. Part 52.
 

40.
“Removal Efficiency” means the percent of an air pollutant removed from flue gas
by an air pollution control device based on the mass emission rate before and
after the air pollution control device.
 

41.
“Renewable Energy Sources” means wind, solar power, or landfill gas or any other
approved project.
 

42.
“Restricted NOX Allowances” means the NOX Allowances allocated annually to Ohio
Edison that were made available for sale, trade, or transfer after the date of
entry of this Consent Decree as a result of the requirements of this Consent
Decree, but the use of which is restricted by this Consent Decree.
 

43.
“Restricted SO2 Allowances” means (1) the SO2 Allowances resulting from the
one-time Additional Mansfield Plant Reductions required by Paragraph 92 for
calendar years 2006 of 4,000 tons and for 2007 of 8,000 tons; (2) the SO2
Allowances resulting from the one-time SO2 Interim Emission Reductions required
by Paragraph 97 of 35,000 tons and by Paragraph 98 of 24,600 tons; and (3)
67,503 SO2 Allowances allocated annually to the Sammis Plant beginning January
2011.
 

44.
“Sammis Plant” means the W. H. Sammis Plant, located along the Ohio River on
State Route 7 in the Village of Stratton, Saline Township, Jefferson County,
Ohio.
 

45.
“Selective Catalytic Reduction System” or “SCR” means a pollution control device
that employs selective catalytic reduction technology for the reduction of NOX
emissions.
 

46.
“SNCR” means a pollution control device that employs selective non-catalytic
reduction, utilizing ammonia or urea injection in the boiler, for the reduction
of NOX emissions.



8




47.
“SO2” means sulfur dioxide, measured in accordance with the provisions of this
Consent Decree.
 

48.
“SO2 Allowance” means “allowance” as defined at 42 U.S.C. § 7651a(3): “an
authorization, allocated to an affected unit by the Administrator of EPA under
Subchapter IV of the Act, to emit, during or after a specified calendar year,
one ton of sulfur dioxide.”
 

49.
“Super-compliant NOX Allowances” means those allowances attributable to
reductions beyond the requirements of this Consent Decree and in accordance with
Paragraph 76. NOX allowances that become available as a result of emission
reductions used to demonstrate compliance with Paragraph 72 shall not be
Super-compliant NOX Allowances.
 

50.
“Super-compliant SO2 Allowances” means those allowances attributable to
reductions beyond the requirements of this Consent Decree and in accordance with
Paragraph 106. SO2 allowances that become available as a result of emission
reductions used to demonstrate compliance with Paragraph 97 shall not be
Super-compliant SO2 Allowances.
 

51.
“Surrender” means permanently surrendering allowances from the accounts
administered by EPA for the Ohio Edison System so that such allowances can no
longer be used to meet any compliance requirement under the Clean Air Act.
 

52.
“NOX System-Wide Annual Emission Rate” means the annual average emission rate
for NOX from the FirstEnergy System during a calendar year calculated in
accordance with the procedures and equation set forth in 40 C.F.R. § 76.11
(d)(1)(ii)(A).
 

53.        “Title V Permit” means the permit required of each of Ohio Edison’s
major sources under Subchapter V of the Act, 42 U.S.C. §§ 7661-7661e.         
 
IV.
 
 
NOX EMISSION REDUCTIONS AND CONTROLS
 

 

A.   NOX Emission Controls

 
 

1.   SCRs on Sammis Units 6 and 7

 
54.
Ohio Edison shall install an SCR (or the equivalent NOX control technology
approved by Plaintiffs pursuant to Paragraph 55) at either Sammis Unit 6 or Unit
7 no later than



9




December 31, 2010, and install a second SCR at either Sammis Unit 6 or 7 no
later than December 31, 2011. Each SCR to be installed by Ohio Edison under this
paragraph shall have at least a 90% Design Removal Efficiency for NOX. Upon
operation of the unit with the installed SCR and thereafter, Ohio Edison shall
continuously operate each SCR at Sammis Units 6 and 7 at all times that each
unit the SCR serves is combusting Fossil Fuel, consistent with good engineering
practices for NOX control, to minimize NOX emissions to the extent practicable.
The preceding sentence shall not be construed to require that Ohio Edison
achieve a more stringent unit emission rate than required by this Consent
Decree. No later than 180 days after the installation date required above and
thereafter, Ohio Edison shall operate each SCR so as to achieve and thereafter
maintain a 30-Day Rolling Average Emission Rate for NOX of 0.100 lb/mmBtu. 
 
55.
With prior written notice to and written approval from EPA and the States, Ohio
Edison may, in lieu of installing and operating an SCR (or ECO, if approved
pursuant to Section VII) at any unit specified in Paragraph 54, install and
operate equivalent NOX control technology, so long as such equivalent NOX
control technology is designed for a 90% Removal Efficiency for NOX and achieves
and thereafter maintains a 30-Day Rolling Average Emission Rate for NOX not
greater than 0.100 lb/mmBtu.

 

2.   SNCRs at Sammis Units 1 -7, Eastlake Unit 5 and Burger Units 4-5

 
56.
No later than thirty days after entry of the Consent Decree, Ohio Edison shall
continuously operate each SNCR at Sammis Units 2 and 7 at all times that each
unit the SNCR serves is combusting Fossil Fuel, consistent with good engineering
practices for NOX control, to minimize NOX emissions to the extent practicable.
The preceding sentence shall not be construed to require that Ohio Edison
achieve more stringent unit emission rate(s) than required by this Consent
Decree. No later than 210 days after entry of this Consent Decree, Ohio Edison
shall operate the SNCR so as to achieve and thereafter maintain a 30-Day Rolling
Average Emission Rate for NOX of 0.250 lb/mmBtu at Sammis Unit 2. 
 

57.
Ohio Edison shall install an SNCR (or equivalent NOX control technology approved
pursuant to Paragraph 68) at either Sammis Unit 1, Unit 3, or Unit 4, no later
than October 31, 2006; and install a second SNCR at either Sammis Unit 1, Unit
3, or Unit 4



10




no later than October 31, 2007; and install one additional SNCR at Sammis Unit
1, Unit 3, or Unit 4 no later than December 31, 2007. Upon operation of the unit
with the installed SNCR and thereafter, Ohio Edison shall continuously operate
each SNCR at Sammis Units 1, 3 and 4 at all times that each unit the SNCR serves
is combusting Fossil Fuel, consistent with good engineering practices for NOX
control, to minimize NOX emissions to the extent practicable. The preceding
sentence shall not be construed to require that Ohio Edison achieve more
stringent unit emission rate(s) than required by this Consent Decree. No later
than 180 days after the installation date required above and thereafter, Ohio
Edison shall operate each SNCR so as to achieve and thereafter maintain a 30-Day
Rolling Average Emission Rate for NOX of 0.250 lb/mmBtu.
 
58.
No later than December 31, 2007, Ohio Edison shall install an SNCR (or
equivalent NOX control technology approved pursuant to Paragraph 68) at Sammis
Unit 5. Upon operation of the unit with the installed SNCR and thereafter, Ohio
Edison shall continuously operate the SNCR at Sammis Unit 5 at all times that
the unit the SNCR serves is combusting Fossil Fuel, consistent with good
engineering practices for NOX control, to minimize NOX emissions to the extent
practicable. The preceding sentence shall not be construed to require that Ohio
Edison achieve more stringent unit emission rate(s) than required by this
Consent Decree. No later than 180 days after the installation date required
above and thereafter, Ohio Edison shall operate the SNCR so as to achieve and
thereafter maintain a 30-Day Rolling Average Emission Rate for NOX of 0.290
lb/mmBtu.
 

59.
No later than June 30, 2005, Ohio Edison shall install an SNCR at Sammis Unit 6.
Ohio Edison shall continuously operate the SNCR at Sammis Unit 6 at all times
that the unit the SNCR serves is combusting Fossil Fuel, consistent with good
engineering practices for NOX control, to minimize NOX emissions to the extent
practicable. The preceding sentence shall not be construed to require that Ohio
Edison achieve more stringent unit emission rate(s) than required by this
Consent Decree.
 

60.
No later than December 31, 2006, Ohio Edison shall cause the FirstEnergy System
to install low NOX burners, overfired air and SNCR (or equivalent NOX control
technology approved pursuant to Paragraph 68) at Eastlake Unit 5. Upon operation
of the unit with the installed NOX controls referred to above and thereafter,
Ohio Edison shall cause the



11




FirstEnergy System to continuously operate the NOX controls referred to above at
Eastlake Unit 5 at all times that the unit is combusting Fossil Fuel, consistent
with good engineering practices for NOX control, to minimize NOX emissions to
the extent practicable. The preceding sentence shall not be construed to require
Ohio Edison to cause the FirstEnergy System to achieve more stringent unit
emission rate(s) than required by this Consent Decree.
 
61.
If the FirstEnergy System does not install and commence continuous operation of
low NOX burners, overfired air, and SNCR (or equivalent NOX control technology
approved pursuant to Paragraph 68) as required in Paragraph 60, Ohio Edison
shall submit to the Plaintiffs for approval, and implement upon approval, a
substitute compliance plan that would provide for an alternative means of
achieving emission reductions within the FirstEnergy System units located in
Ohio and/or Pennsylvania in the same time frame through use of post-combustion
NOX emission control devices, equivalent to or exceeding the emission reductions
that Ohio Edison anticipated achieving by installation and operation of the low
NOX burners, overfired air, and SNCR at Eastlake Unit 5.
 

62.
Ohio Edison shall cause the FirstEnergy System to achieve Additional Eastlake
Plant NOX Reductions of 11,000 tons of NOX per year commencing in calendar year
2007 provided, however, that this obligation shall be eliminated upon permanent
shutdown in which Eastlake Unit 5 has been permanently retired from service and
has been physically disabled. If Ohio Edison determines that it will be unable
to achieve any portion of the reductions of 11,000 tons of NOX at Eastlake Unit
5 in any calendar year due to planned or unplanned outages, or any combination
thereof, Ohio Edison shall submit to the Plaintiffs for approval, and upon
approval, shall implement or cause to be implemented, a substitute compliance
plan (“plan”). The plan shall demonstrate how Ohio Edison will achieve elsewhere
in the FirstEnergy System and within the same year (or if that is not possible,
within the next succeeding calendar year) all the remaining Additional Eastlake
Plant NOX Reductions. The plan must identify the plant(s) in Pennsylvania and/or
Ohio where any remaining Additional Eastlake Plant NOX Reductions are to be
achieved. Ohio Edison shall use best efforts to submit the plan no later than 30
days after Ohio Edison determines that it will be unable to achieve Additional
Eastlake Plant NOX Reductions, but in no event later than January 31 of the year
following the year in which



12




Ohio Edison makes such determination. For purposes of this paragraph, the amount
of Additional Eastlake Plant NOX Reductions to be achieved at such other
FirstEnergy plant(s) shall be calculated based on the decrease from that plant’s
2003 actual emission rate (lb/mmBtu). Compliance with the approved plan shall be
considered compliance with the Additional Eastlake Plant NOX Reductions
requirement. The terms of this provision are in addition to, and shall not alter
or affect, the provisions of Section XV relating to Force Majeure.
 
63.
Subject to Paragraph 62, Ohio Edison shall cause the FirstEnergy System to use
reasonable best efforts to achieve Additional Eastlake Plant NOX Reductions of
11,000 tons of NOX per year commencing in calendar year 2007, but in no case
shall the Additional Eastlake Plant NOX Reductions be less than 10,000 tons in
any given year commencing in 2007. In the event that Ohio Edison expects to be
unable to achieve Additional Eastlake Plant NOX Reductions of at least 11,000
tons of NOX in 2007 or any year thereafter, Ohio Edison shall submit to the
Plaintiffs for approval, and upon approval, shall implement or cause to be
implemented, a substitute compliance plan to achieve elsewhere in the
FirstEnergy system and within the same calendar year all the remaining
Additional Eastlake Plant NOX Reductions up to 1,000 tons of NOX that will not
be realized that year at the Eastlake Plant. Such a plan must identify the
plants, in Pennsylvania and/or Ohio, and the controls at those plants where any
remaining Additional Eastlake Plant NOX Reductions that will not be realized
that year at the Eastlake Plant are to be achieved.   
 

64.
No later than December 31, 2008, Ohio Edison shall install SNCRs (or equivalent
NOX control technology approved pursuant to Paragraph 68) at Burger Unit 4 and
Unit 5. Upon operation of the unit with the installed SNCR and thereafter, Ohio
Edison shall continuously operate each SNCR at the Burger Units 4 and 5 at all
times that each unit the SNCR serves is combusting Fossil Fuel, consistent with
good engineering practices for NOX control, to minimize NOX emissions to the
extent practicable. The preceding sentence shall not be construed to require
that Ohio Edison achieve more stringent unit emission rate(s) than required by
this Consent Decree.
 

65.
Ohio Edison shall achieve Additional Burger Plant NOX Reductions of 1,400 tons
of NOX per year commencing in calendar year 2009 provided, however, that this
obligation



13




shall be eliminated upon permanent shutdown in which one or more of the Burger
units has been permanently retired from service and has been physically
disabled. If Ohio Edison determines that it will be unable to achieve any
portion of the reductions of 1,400 tons at the Burger Plant in any calendar year
due to planned or unplanned outages, or any combination thereof, Ohio Edison
shall submit to the Plaintiffs for approval, and upon approval, shall implement
or cause to be implemented, a substitute compliance plan (“plan”). The plan
shall demonstrate how Ohio Edison will achieve elsewhere in the FirstEnergy
System and within the same year (or if that is not possible, within the next
succeeding calendar year) all the remaining Additional Burger Plant NOX
Reductions. The plan must identify the plant(s) in Pennsylvania and/or Ohio
where any remaining Additional Burger Plant NOX Reductions are to be achieved.
Ohio Edison shall use best efforts to submit the plan no later than 30 days
after Ohio Edison determines that it will be unable to achieve Additional Burger
Plant NOX Reductions, but in no event later than January 31 of the year
following the year in which Ohio Edison makes such determination. For purposes
of this paragraph, the amount of Additional Burger Plant NOX Reductions to be
achieved at such other FirstEnergy plant(s) shall be calculated based on the
decrease from that plant’s 2003 actual emission rate (lb/mmBtu). Compliance with
the approved plan shall be considered compliance with the Additional Burger
Plant NOX Reductions requirement. The terms of this provision are in addition
to, and shall not alter or affect, the provisions of Section XV relating to
Force Majeure.
 
66.
Subject to Paragraph 65, Ohio Edison shall use reasonable best efforts to
achieve Additional Burger Plant NOX Reductions of 1,400 tons of NOX per year
commencing in calendar year 2009, but in no case shall the Additional Burger
Plant NOX Reductions be less than 1,300 tons in any given year commencing in
2009. In the event that Ohio Edison expects to be unable to achieve Additional
Burger Plant NOX Reductions of at least 1,400 tons of NOX in 2009 or any year
thereafter, Ohio Edison shall submit to the Plaintiffs for approval, and upon
approval implement, a substitute compliance plan to achieve elsewhere in the
FirstEnergy system and within the same calendar year all the remaining
Additional Burger Plant NOX Reductions up to 100 tons of NOX that will not be
realized that year at the Burger Plant. Such a plan must identify the plants, in
Pennsylvania and/or Ohio, and the controls at those plants where any remaining



14




Additional Burger Plant NOX Reductions that will not be realized that year at
the Burger Plant are to be achieved.
 
67.
No later than thirty days following entry of this Consent Decree, Ohio Edison
shall complete installation and operation of low NOX burners on Sammis Units 1,
2, 4, 5, 6, and 7 and overfired air on Sammis Units 1, 2, 4, 6 and 7. No later
than December 1, 2005, Ohio Edison shall complete installation and operation of
low NOX burners and overfired air on Sammis Unit 3, and advanced combustion
control optimization with software to minimize NOx emissions from Sammis Units 1
through 5.
.

68.
With prior written notice to and written approval from EPA and the States, Ohio
Edison may, in lieu of installing and operating an SNCR at any unit specified in
Paragraphs 56, 57, 58, 60, and 66, install and operate equivalent NOX control
technology, so long as such equivalent NOX control technology achieves and
thereafter maintains a 30-Day Rolling Average Emission Rate for NOX not greater
than 0.250 lb/mmBtu, or 0.290 lb/mmBtu for Sammis Unit 5. 

 

B.   Plant-Wide Annual Cap for NOX

 
69.
Ohio Edison shall comply with the following Plant-Wide Annual Cap for the Sammis
Plant for NOX, which applies collectively to all units within the Sammis Plant:
 

 
For the Periods Commencing on the Dates Specified Below:
 
 
Plant-Wide Annual Cap
 
 
For NOX
 
 
July 1, 2005 through December 31, 2005
 
 
11,371 tons
 
 
January 1, 2006 through December 31, 2006
 
 
21,251 tons
 
 
January 1, 2007 through December 31, 2007
 
 
20,596 tons
 
 
January 1, 2008 through December 31, 2008
 
 
18,903 tons
 
 
January 1, 2009 through December 31, 2009
 
 
17,328 tons
 
 
January 1, 2010 through December 31, 2010
 
 
17,328 tons
 
 
January 1, 2011 through December 31, 2011
 
 
14,845 tons
 
 
January 1, 2012 and every calendar year thereafter
 
 
11,863 tons
 





15






70.
Compliance with the Plant-Wide Annual Cap in Paragraph 69 shall be determined by
calculating actual annual emissions during all periods of operation from the
Sammis plant using CEMS. The amount of NOX allowances in the possession of Ohio
Edison shall not be used in determining compliance with the Plant-Wide Annual
Cap in Paragraph 69.
 

71.
Periods of nonoperation of a unit are not violations of a unit specific emission
obligation of this Consent Decree. If Ohio Edison ceases operations for more
than 12 months, the Plant-Wide Annual Cap in Paragraph 69 shall be reduced by
one-half of the shutdown unit’s(s’) pro rata nameplate MW share of the
Plant-Wide Annual Cap for the Sammis Plant for NOX, unless Ohio Edison
demonstrates to Plaintiffs that it intends to start up the unit(s) within the
following 12 months and actually starts up in the following 12 months.

 

C.   Interim NOX Emission Reductions

 
72.
Between July 1, 2005 and no later than December 31, 2010, Ohio Edison shall
achieve reductions in the amount of 2,483 tons of NOX using any combination of
the following: (1) using a low sulfur coal at Burger Units 4 and 5; (2)
operating the SCRs currently installed at Mansfield Units 1 through 3 during the
months of October through April; and/or (3) emitting fewer tons than the
Plant-Wide Annual Cap for NOX required under Paragraph 69 in a given year at the
Sammis Plant. For purposes of determining that amount of reductions achieved at
Burger, Ohio Edison shall use the procedure for determining Additional Burger
Plant NOX Reductions. For purposes of this paragraph, the amount of NOX emission
reductions to be achieved at the Mansfield Plant shall be calculated based on
the decrease from that plant’s 2003 actual emission rate (lb/mmBtu).

 

D.   Use of NOX Allowances

 
73.
Except as provided in this Consent Decree, Ohio Edison shall not sell, trade, or
transfer any Restricted NOX Allowances.
 

74.
Restricted NOX Allowances resulting from actions taken by Ohio Edison to comply
with the requirements of this Consent Decree may be used by Ohio Edison to meet
the Operational Needs of the plant to which they were allocated but not at any
other plant or



16




to sell, trade, or transfer to a third-party. In addition, Restricted NOX
Allowances resulting from actions taken by Ohio Edison to comply with the
requirements of this Consent Decree may be used by Ohio Edison and/or
FirstEnergy to meet the Operational Needs of the FirstEnergy System but not to
sell, trade, or transfer to a third-party, provided that commencing January 1,
2015, and continuing thereafter, actual NOX emissions from the FirstEnergy
System do not exceed a NOX System-Wide Annual Emission Rate of 0.15 lb/mmBtu.
For purposes of this paragraph, the FirstEnergy System is limited to the
coal-fired units listed below less any of these units FirstEnergy or its
subsidiaries sells.


 
Current FirstEnergy Coal-Fired Units
 
 
Mansfield 1
 
 
Mansfield 2
 
 
Mansfield 3
 
 
Sammis 1
 
 
Sammis 2
 
 
Sammis 3
 
 
Sammis 4
 
 
Sammis 5
 
 
Sammis 6
 
 
Sammis 7
 
 
Burger 1
 
 
Burger 2
 
 
Burger 3
 
 
Burger 4
 
 
Burger 5
 
 
Ashtabula 5
 
 
Bay Shore 1
 




 

 




17






 
Bay Shore 2
 
 
Bay Shore 3
 
 
Bay Shore 4
 
 
Eastlake 1
 
 
Eastlake 2
 
 
Eastlake 3
 
 
Eastlake 4
 
 
Eastlake 5
 
 
Lake Shore 18
 
 
Toronto 5
 
 
Toronto 6
 
 
Toronto 7
 



 
 
75.
If Ohio Edison installs SCR, ECO if approved pursuant to Section VII, or
equivalent control technology on any unit in the FirstEnergy System that is not
required by this Consent Decree, the difference between the average annual NOX
emissions of the 2 years before the control device is installed and the NOX
Allowances allocated to such unit shall no longer be considered Restricted NOX
Allowances.
 

76.
After Ohio Edison reports the generation of Super-compliant NOX Allowances in
accordance with Section XII (Periodic Reporting), nothing in this Consent Decree
shall preclude Ohio Edison from selling, trading, or transferring these reported
NOX Allowances that become available for sale or trade as a result of:
 

a.   the installation and operation of any NOX pollution control technology or
technique that is not otherwise required under this Consent Decree;

 

b.   the installation and operation of any SCR (or ECO if approved pursuant to
Section VII or other approved equivalent NOX control technology pursuant to
Paragraph 55) or SNCR, prior to the date required under this Consent Decree; or

 

c.   achievement and maintenance of NOX emission rates that are below the 30-Day
Rolling Average Emission Rate of 0.100 lb/mmBtu for Sammis Units 6 and 7,



18




             the 30-Day Rolling Average Emission Rate of 0.250 lb/mmBtu for
Sammis Units 1 through 4, and the 30-Day Rolling Average Emission Rate of 0.290
             lb/mmBtu for Sammis Unit 5, and the applicable Plant-wide Annual
Cap of 11,863 tons. 
 
77.
Except as provided in Paragraph 121, Ohio Edison may not purchase or otherwise
obtain NOX Allowances from another source for purposes of complying with the
requirements of this Consent Decree. However, nothing in this Consent Decree
shall prevent Ohio Edison from purchasing or otherwise obtaining NOX Allowances
from another source for purposes of complying with state or federal Clean Air
Act requirements to the extent otherwise allowed by law.
 

78.
If Ohio Edison transfers Restricted NOX Allowances to a unit within the
FirstEnergy System not covered by this Consent Decree, Ohio Edison must provide
or cause to provide right of entry as required by Paragraph 181.

 

E.   General NOX Provisions

 
79.
In determining 30-Day Rolling Average Emission Rates for NOX, Ohio Edison shall
operate CEMS at each unit, provided, however, that due to the common stack CEMS
at Sammis Units 1 to 4, NOX pollutant concentration monitors certified in
accordance with 40 C.F.R. Part 60 shall determine the 30-Day Rolling Average
Emission Rates for NOX at each of Sammis Units 1 to 4. In determining compliance
with the Plant-Wide Annual NOX Cap, Ohio Edison shall operate CEMS at each stack
(including the common stacks that serve Sammis Units 1 and 2 and Units 3 and 4).
 

80.
If both primary and secondary CEMS have a missing data event, Ohio Edison shall
use 40 C.F.R. Part 60 to show compliance with a 30-Day Rolling Average Emission
Rate for NOX, provided that Ohio Edison (1) has secondary CEMS installed, and
(2) places them in service within one hour of a missing data event from the
primary CEMS but the secondary CEMS also fails. If Ohio Edison does not meet
conditions in (1) and (2) above, Ohio Edison shall use 40 C.F.R. § 75.33 to
determine compliance with the 30-Day Rolling Average Emission Rate for NOX. If
there is a missing data event, Ohio Edison shall use the data substitution
provisions in 40 C.F.R. § 75.33 to show compliance with the Plant-Wide Annual
Cap for NOX.



19




 

 
 
                                                                                                          
V.
 
 
SO2 EMISSION REDUCTIONS AND CONTROLS
 

 

A.   SO2 Emission Controls

 
 

1.   New FGD Installations at Sammis Units 6-7 and Burger Units 4-5

 
81.
Ohio Edison shall install an FGD (or equivalent SO2 control technology approved
pursuant to Paragraph 84) at each Sammis Unit 6 and Unit 7 no later than
December 31, 2010. Each FGD to be installed by Ohio Edison under this paragraph
shall have at least a 95% Design Removal Efficiency for SO2. Upon operation of
the unit with the installed FGD and thereafter, Ohio Edison shall continuously
operate each FGD at Sammis Units 6 and 7 at all times that each unit the FGD
serves is combusting Fossil Fuel, consistent with good engineering practices for
SO2 control, to minimize SO2 emissions to the extent practicable. The preceding
sentence shall not be construed to require that Ohio Edison achieve more
stringent unit emission rate(s) than required by this Consent Decree. No later
than 180 days after the installation date required above and thereafter, Ohio
Edison shall operate each FGD so as to achieve and thereafter maintain a 30-Day
Rolling Average Emission Rate for SO2 of 0.130 lb/mmBtu.
 

82.
Subject to Paragraph 83 below, no later than December 31, 2010, Ohio Edison
shall install and commence continuous operation of wet FGDs or ECO (or
equivalent SO2 control technology approved pursuant to Paragraph 85) on Burger
Units 4 and 5, which shall have at least a 95% Design Removal Efficiency. Ohio
Edison shall achieve Additional Burger Plant SO2 Reductions of 25,000 tons of
SO2 per year commencing on or before calendar year 2011 provided, however, that
this obligation shall be eliminated upon permanent shutdown in which one or more
of the Burger units is permanently retired from service and has been physically
disabled. If Ohio Edison determines that it will be unable to achieve any
portion of the reductions of 25,000 tons of SO2 at the Burger Plant in any
calendar year due to planned or unplanned outages, or any combination thereof,
Ohio Edison shall submit to the Plaintiffs for approval, and upon approval,
shall implement or cause to be implemented, a substitute compliance plan
(“plan”). The plan shall demonstrate how Ohio Edison will achieve elsewhere in
the



20




FirstEnergy System and within the same year (or if that is not possible, within
the next succeeding calendar year) all the remaining Additional Burger Plant SO2
Reductions. The plan must identify the plant(s) in Pennsylvania and/or Ohio
where any remaining Additional Burger Plant SO2 Reductions are to be achieved.
Ohio Edison shall use best efforts to submit the plan no later than 30 days
after Ohio Edison determines that it will be unable to achieve Additional Burger
Plant SO2 Reductions, but in no event later than January 31 of the year
following the year in which Ohio Edison makes such determination. For purposes
of this paragraph, the amount of Additional Burger Plant SO2 Reductions to be
achieved at such other FirstEnergy plant(s) shall be calculated based on the
decrease from that plant’s 2003 actual emission rate (lb/mmBtu). Compliance with
the approved plan shall be considered compliance with the Additional Burger
Plant SO2 Reductions requirement. The terms of this provision are in addition
to, and shall not alter or affect, the provisions of Section XV relating to
Force Majeure.
 
83.
No later than December 31, 2008, Ohio Edison shall elect either to satisfy the
emission control requirements of Paragraph 82 for Burger Units 4 and 5, or:

 

a.   Shut down Burger Units 4 and 5 no later than December 31, 2010; or

 

b.   Repower Burger Units 4 and 5 no later than December 31, 2012, including
through construction of circulating fluidized bed boilers or other clean coal
technologies of equivalent environmental performance that at a minimum achieve
and maintain a 30-Day Rolling Average Emission Rate not greater than 0.100
lb/mmBtu for SO2 or a Removal Efficiency of at least ninety-five percent (95%)
for SO2; a 30-Day Rolling Average Emission Rate not greater than 0.100 lb/mmBtu
for NOX; and a PM Emission Rate not greater than 0.015 lb/mmBtu. In measuring
the PM Emission Rate, Ohio Edison shall conduct periodic stack tests in
accordance with 40 C.F.R. Part 60, Appendix A, Method 5, or Method 5B if allowed
by the State of Ohio or local authority, or alternative methods requested by
Ohio Edison and approved by EPA. For units that are required to be equipped with
SO2 control equipment and that are subject to the percent removal efficiency
requirements of this Consent Decree, the outlet SO2 Emission Rate and the inlet
SO2 Emission Rate shall be determined based on the data generated in accordance
with 40 C.F.R. Part 75 (using SO2 CEMS data from both the inlet and outlet of
the



21




control device), except that, if it is not feasible to install SO2 CEMS at the
inlet of the control device, Ohio Edison may use fuel sampling consistent with
ASTM protocols and standards to compute the inlet SO2 Emission Rate.
 
84.
With prior written notice to and written approval from EPA and the States, Ohio
Edison may, in lieu of installing and operating wet FGDs at Sammis Units 6 and 7
(or ECO, if approved pursuant to Section VII), install and operate equivalent
SO2 control technology at Sammis Units 6 and 7 so long as such equivalent SO2
control technology is designed for at least a 95% removal efficiency for SO2 and
achieves and thereafter maintains a 30-Day Rolling Average Emission Rate for SO2
not greater than 0.130 lb/mmBtu. 
 

85.
With prior written notice to and written approval from EPA and the States, Ohio
Edison may, in lieu of installing and operating wet FGDs or ECO at Burger Units
4 and 5, install and operate equivalent SO2 control technology so long as such
equivalent SO2 control technology is designed for at least a 95% Removal
Efficiency for SO2.

 

2.   Flash Dryer Absorber at Sammis Unit 5

 
86.
No later than December 31, 2008, Ohio Edison shall install a Flash Dryer
Absorber or ECO (or equivalent SO2 control technology approved pursuant to
Paragraph 90) at Sammis Unit 5, which shall have at least a 50% Design Removal
Efficiency for SO2. Upon operation of the unit with the installed Flash Dryer or
ECO and thereafter, Ohio Edison shall continuously operate the Flash Dryer at
Sammis Unit 5 at all times that the unit the Flash Dryer or ECO serves is
combusting Fossil Fuel, consistent with good engineering practices for SO2
control, to minimize SO2 emissions to the extent practicable. The preceding
sentence shall not be construed to require that Ohio Edison achieve more
stringent unit emission rate(s) than required by this Consent Decree. No later
than 180 days after the installation date required above and thereafter, Ohio
Edison shall operate the Flash Dryer Absorber or ECO so as to achieve and
thereafter maintain a 30-Day Rolling Average Emission Rate for SO2 of 1.100
lb/mmBtu. If Ohio Edison cannot install the Flash Dyer (or ECO, if so elected)
on Sammis Unit 5 because of a failure to obtain a necessary permit, Ohio Edison
shall submit to the Plaintiffs for approval, and implement upon approval, a
substitute compliance plan that would provide for an alternative means of
achieving emission reductions within the FirstEnergy System units located in
Ohio and/or Pennsylvania in the same time frame through use of post-



22




combustion SO2 emission control devices, equivalent to or exceeding the emission
reductions that Ohio Edison anticipated achieving by installation and operation
of the Flash Dryer at Sammis Unit 5. 
 
87.
With prior written notice to and written approval from EPA and the States, Ohio
Edison may, in lieu of installing and operating a Flash Dryer Absorber or ECO at
Sammis Unit 5, install and operate equivalent SO2 control technology so long as
such equivalent SO2 control technology has at least a 50% Design Removal
Efficiency and attains a 30-Day Rolling Average Emission Rate for SO2 of 1.100
lb/mmBtu.
 

88.
No later than July 1, 2007, Ohio Edison may seek written approval from the EPA
and the States of a plan to install and operate an improved SO2 control
technology at Sammis Unit 5 by no later than December 31, 2010. If Ohio Edison
demonstrates that the improved SO2 control technology is designed to meet a 75%
or greater Design Removal Efficiency, Plaintiffs will approve the plan to
install and operate an improved SO2 control technology, in lieu of installing
and operating a Flash Dryer Absorber or ECO at Sammis Unit 5. If Plaintiffs
approve the plan, Ohio Edison shall implement and complete construction of the
improved SO2 control technology no later than December 31, 2010. No later than
180 days after the installation date required above and thereafter, Ohio Edison
shall achieve and maintain at Sammis Unit 5 a 30-Day Rolling Average Emission
Rate for SO2 as defined by the following formula:



2.3 lbs/mmBtu x (100% - % Design Removal Efficiency as approved).


In no event shall the 30-Day Rolling Average Emission Rate requirement for SO2
be greater than 0.550 lb/mmBtu or below 0.130 lb/mmBtu for Sammis Unit 5.

 

3.   Induct Scrubbing at Sammis Units 1-4

 
89.
Ohio Edison shall install an Induct Scrubber (or equivalent SO2 control
technology approved pursuant to Paragraph 90) at Sammis Unit 1, Unit 2, Unit 3,
or Unit 4 no later than September 30, 2008; and install a second Induct Scrubber
at either Sammis Unit 1, Unit 2, Unit 3, or Unit 4 no later than December 31,
2008; and install two additional Induct Scrubbers at Sammis Unit 1, Unit 2, Unit
3 or Unit 4 no later than December 31,



23




2009. Each Induct Scrubber to be installed by Ohio Edison under this paragraph
shall
have at least a 50% Design Removal Efficiency for SO2. Upon operation of the
unit with the installed Induct Scrubber and thereafter, Ohio Edison shall
continuously operate the Induct Scrubber at the unit at all times that the unit
the Induct Scrubber serves is combusting Fossil Fuel, consistent with good
engineering practices for SO2 control, to minimize SO2 emissions to the extent
practicable. The preceding sentence shall not be construed to require that Ohio
Edison achieve more stringent unit emission rate(s) than required by this
Consent Decree. No later than 180 days after the installation date required
above and thereafter, Ohio Edison shall operate each Induct Scrubber so as to
achieve and thereafter maintain a 30-Day Rolling Average Emission Rate for SO2
of 1.100 lb/mmBtu. 
 
90.
With prior written notice to and written approval from EPA and the States, Ohio
Edison may, in lieu of installing and operating Induct Scrubbers at Sammis Units
1 through 4, install and operate equivalent SO2 control technology so long as
such equivalent SO2 control technology is designed for at least a 50% removal
efficiency for SO2 and a 30-Day Rolling Average Emission Rate for SO2 of 1.100
lb/mmBtu.

 

4.   FGD Upgrades for Mansfield Units 1-3

 

 
91.
No later than the dates specified below, Ohio Edison shall upgrade the FGDs
currently installed at Mansfield Units 1, 2 and 3 according to the following
schedule:
 
 

 
Mansfield Unit
 
 
Upgrade Date
 
 
Unit 1
 
 
December 31 , 2005
 
 
Unit 2
 
 
December 31, 2006
 
 
Unit 3
 
 
October 31, 2007
 



The upgrade of the Mansfield FGDs shall be designed to achieve at least a 95%
Design Removal Efficiency on Mansfield Units 1, 2 and 3. No later than 180 days
after the upgrade dates specified above, Ohio Edison shall conduct a performance
test to demonstrate a 95% Removal Efficiency. Every subsequent year, Ohio Edison
shall either conduct a performance test or submit CEMS data (or combination of
CEMS data and coal sampling) equivalent to the sampling period of a performance
test that show that each


24




FGD has achieved a 95% Removal Efficiency. If Ohio Edison cannot demonstrate a
95%
Removal Efficiency during a performance test, Ohio Edison shall modify the
equipment as necessary and re-test to demonstrate a 95% Removal Efficiency.
 
92.
Ohio Edison shall achieve Additional Mansfield Plant SO2 Reductions on or before
the following dates:
 

 
Calendar Year
 
 
Additional Mansfield Plant SO2 Reductions (tons per year)
 
 
2006
 
 
4,000
 
 
2007
 
 
8,000
 
 
2008 and every calendar year thereafter
 
 
12,000
 



 
This obligation shall be eliminated upon permanent shutdown in which one or more
of the Mansfield units is permanently retired from service and has been
physically disabled. If Ohio Edison determines that it will be unable to achieve
any portion of the reductions of 12,000 tons of SO2 at the Mansfield Plant in
any calendar year due to planned or unplanned outages, or any combination
thereof, Ohio Edison shall submit to the Plaintiffs for approval, and upon
approval, shall implement or cause to be implemented, a substitute compliance
plan (“plan”). The plan shall demonstrate how Ohio Edison will achieve elsewhere
in the FirstEnergy System and within the same year (or if that is not possible,
within the next succeeding calendar year) all the remaining Additional Mansfield
Plant SO2 Reductions. The plan must identify the plant(s) in Pennsylvania and/or
Ohio where any remaining Additional Mansfield Plant SO2 Reductions are to be
achieved. Ohio Edison shall use best efforts to submit the plan no later than 30
days after Ohio Edison determines that it will be unable to achieve Additional
Mansfield Plant SO2 Reductions, but in no event later than January 31 of the
year following the year in which Ohio Edison makes such determination. For
purposes of this paragraph, the amount of Additional Mansfield Plant SO2
Reductions to be achieved at such other FirstEnergy plant(s) shall be calculated
based on the decrease from that plant’s 2003 actual emission rate (lb/mmBtu).
Compliance with the approved plan shall be considered compliance with the
Additional Mansfield Plant SO2 Reductions requirement. The terms of this



25




provision are in addition to, and shall not alter or affect, the provisions of
Section XV relating to Force Majeure.
 

B.   Plant-Wide Annual and Monthly Caps for SO2

 
93.
Ohio Edison shall comply with the following Plant-Wide Annual Cap for the Sammis
Plant for SO2, which applies to all units collectively within the Sammis Plant:

 
For the Periods Commencing on the Dates Specified Below:
 
 
Plant-Wide Annual Cap for SO2
 
 
July 1, 2005 through December 31, 2005
 
 
58,000 tons
 
 
January 1, 2006 through December 31, 2006
 
 
116,000 tons
 
 
January 1, 2007 through December 31, 2007
 
 
116,000 tons
 
 
January 1, 2008 through December 31, 2008
 
 
114,000 tons
 
 
January 1, 2009 through December 31, 2009
 
 
101,500 tons
 
 
January 1, 2010 through December 31, 2010
 
 
101,500 tons
 
 
January 1, 2011 and every calendar year thereafter
 
 
29,900 tons
 



94.
Ohio Edison shall comply with the following Monthly Caps, which applies to
Sammis Units 1 through 5 collectively:
 

a.   May 1, 2010 to September 30, 2010:

 
1)   If Plaintiffs approve an improved SO2 control technology under Paragraph
88:
 
Calendar Months
 
 
Sammis Units 1 through 5 Monthly Cap for SO2
 
 
May, July, August
 
 
3,242 tons
 
 
June, September
 
 
3,137 tons
 





26




2)   If Ohio Edison installs the SO2 control technology otherwise required under
Paragraph 86:
 
Calendar Months
 
 
Sammis Units 1 through 5 Monthly Cap for SO2
 
 
May, July, August
 
 
2,533 tons
 
 
June, September
 
 
2,451 tons
 



b.  May 1, 2011 to September 30, 2011 and thereafter:
 
Calendar Months
 
 
Sammis Units 1 through 5 Monthly Cap for SO2
 
 
May, July, August
 
 
2,533 tons
 
 
June, September
 
 
2,451 tons
 



95.
Compliance with the Plant-wide Annual and Monthly Caps in Paragraphs 93 and 94
shall be determined by calculating actual annual or monthly emissions from the
Sammis plant using CEMS in accordance with the reference methods specified in 40
C.F.R. Part 75 except as provided for in Paragraphs 80 and 109 relating to data
substitution provisions. The SO2 Allowances in the possession of Ohio Edison
shall not be used in determining compliance with the Plant-wide Annual and
Monthly Caps in Paragraphs 93 and 94. 

96.
Periods of non-operation of a unit are not violations of a unit specific
emission obligation of this Consent Decree. If Ohio Edison ceases operations for
more than 12 months, the Plant-Wide Annual Cap in Paragraph 93 shall be reduced
by one-half of the shutdown unit’s(s’) pro rata nameplate MW share of the
Plant-Wide Annual Cap for the Sammis Plant for SO2 unless Ohio Edison
demonstrates to Plaintiffs that it intends to start up the unit(s) within the
following 12 months and actually starts up in the following 12 months.

 

C.   SO2 Interim Emission Reductions

 
97.
Beginning on January 1, 2006, and ending on December 31, 2010, Ohio Edison shall
achieve reductions of SO2 emissions in the amount of 35,000 tons by achieving
reductions of SO2 emissions in the amount of 7,000 tons per year on a rolling
average basis during the applicable five-year period through the use of low
sulfur coal at Burger Units 4 and 5. For purposes of determining the amount of
reductions achieved at Burger



27




Units 4 and 5 through the use of low sulfur coal, Ohio Edison shall use the
procedure for determining Additional Burger Plant SO2 Reductions.
 
98.
No later than December 31, 2007, Ohio Edison shall submit to the Plaintiffs for
approval, and upon approval, shall implement or cause to be implemented a plan
to achieve a reduction of SO2 emissions from the FirstEnergy System in the
amount of 24,600 tons by or before December 31, 2010. The plan must identify the
plant(s) in Pennsylvania and/or Ohio where the SO2 reductions will be achieved.
The plan may provide that some or all of the 24,600-ton reduction will be
achieved through emitting fewer tons than the Plant-Wide Annual Cap for SO2
required under Paragraph 93 in a given year at the Sammis Plant. For purposes of
determining any amount of the 24,600-ton reduction achieved at Mansfield and/or
Burger, Ohio Edison shall use the procedure for determining Additional Burger
Plant SO2 Reductions and Additional Mansfield Plant SO2 Reductions. If emission
reductions from other FirstEnergy plants are used to achieve the SO2 emission
reductions of 24,600 tons, or a portion thereof, the amount of SO2 Interim
Emission Reductions to be achieved at such other FirstEnergy plant(s) shall be
calculated based on the decrease from that plant’s 2003 actual emission rate
(lb/mmBtu).

 

D.   Surrender of SO2 Allowances 

 
99.
Beginning on January 1, 2006 and every year thereafter, Ohio Edison may use,
sell or transfer any Restricted SO2 Allowances only to satisfy the Operational
Needs at the Sammis Plant, Burger Plant, Mansfield Plant and/or the Operational
Needs of existing and new units within the FirstEnergy System that are equipped
with emission controls for SO2 that are operated year-round and that meet an
Annual Average Removal Efficiency of 96% or a Annual Average Emission Rate of
0.100 lb/mmBtu for SO2 (“SO2 Emission Control Standards”).
 

100.
For calendar years 2006 through 2017, Ohio Edison may accumulate for its own use
Restricted SO2 Allowances for use at the Sammis Plant, Burger Plant, and
Mansfield Plant, and for use at units within the FirstEnergy System that are
equipped with “SO2 Emission Control Standards.” Notwithstanding this provision,
however:
 

1.   Ohio Edison cannot use, sell or transfer Restricted SO2 Allowances to meet
the Operational Needs of an existing unit equipped with “SO2 Emission Control
Standards”



28




     until after such unit first uses all of the SO2 Allowances allocated in
that given year to such unit to meet the operational needs of that unit; and
 

2.   If Ohio Edison, in advance of compliance with this Consent Decree, sells or
transfers to a third party SO2 Allowances that, if such SO2 Allowances had not
been sold would be classified as Restricted SO2 Allowances, Ohio Edison cannot
use Restricted SO2 Allowances to meet the Operational Needs of the Sammis Plant
or any other plant that is allowed to use Restricted SO2 Allowances under this
Consent Decree until it first buys back or re-transfers all of those sold or
transferred SO2 Allowances and uses them to meet the Operational Needs of that
unit.

 
101.
If Ohio Edison installs an FGD, ECO if approved pursuant to Section VII, or
equivalent control technology on any unit in the FirstEnergy System that is not
required by this Consent Decree, the difference between the average annual SO2
emissions of the 2 years before the control device is installed and the SO2
Allowance allocation of such unit shall be deducted and no longer be considered
Restricted SO2 Allowances.
 

102.      For each calendar year beginning with calendar year 2018, Ohio Edison
shall surrender to EPA any Restricted SO2 Allowances that were not used
pursuant  
            to  Paragraphs 99 or 100. Surrender of unused Restricted SO2
Allowances shall occur annually thereafter and within 45 days of Ohio Edison’s
receipt from EPA
            of the Annual Deduction Reports for SO2.  
    
103.
Ohio Edison shall surrender Restricted SO2 Allowances by the use of applicable
United States Environmental Protection Agency Acid Rain Program Allowance
Transfer Form or transfer to a nonprofit third party selected by Ohio Edison for
surrender.
 

104.
If any Restricted SO2 Allowances are transferred directly to a third party, Ohio
Edison shall include a description of such transfer in the next report submitted
to the Plaintiffs pursuant to Section XII (Periodic Reporting) of this Consent
Decree. Such report shall: (i) provide the identity of the non-profit
third-party recipient(s) of the Restricted SO2 Allowances and a listing of the
serial numbers of the transferred SO2 Allowances; and (ii) include a
certification by the third-party recipient(s) stating that the recipient will
not sell, trade, or otherwise exchange any of the allowances and will not use
any of the Restricted SO2 Allowances to meet any obligation imposed by any
environmental law. No later than the next Section XII periodic report due 12
months after the first report due after the



29




transfer, Ohio Edison shall include in a statement that the third-party
recipient(s) surrendered the Restricted SO2 Allowances for permanent surrender
to EPA within one year after Ohio Edison transferred the Restricted SO2
Allowances to them. Ohio Edison shall not have complied with the Restricted SO2
Allowance surrender requirements of this Paragraph until all third-party
recipient(s) have actually surrendered the transferred Restricted SO2 Allowances
to EPA.
 
105.
The requirements in Paragraphs 99-102 of this Consent Decree pertaining to Ohio
Edison’s use and surrender of Restricted SO2 Allowances are permanent
injunctions not subject to any termination provision of this Decree. These
provisions shall survive any termination of this Consent Decree in whole or in
part.
 

106.
After Ohio Edison reports the generation of Super-compliant SO2 Allowances in
accordance with Section XII (Periodic Reporting), nothing in this Consent Decree
shall preclude Ohio Edison from selling, trading, or transferring these reported
Super-compliant SO2 Allowances that become available for sale or trade as a
result of:
 

 
a.
activities that occur prior to the date of entry of this Consent Decree;
 

 
b.
Ohio Edison’s achieving SO2 emissions at Sammis Plant that are below the 30-Day
Rolling Average Emission Rate of 0.130 lb/mmBtu for Sammis Units 6 and 7 and the
30-Day Rolling Average Emission Rate of 1.100 lb/mmBtu for Sammis Units 1
through 5 (or the applicable rate for Sammis Unit 5 as determined under
Paragraph 88), and the applicable Plant-wide Annual Cap of 29,900 tons; or
 

 
c.
the installation and operation of SO2 pollution controls at units covered under
this Consent Decree prior to the dates required under Section V (SO2 Emission
Reductions and Controls) of this Consent Decree.
 

107.
If Ohio Edison transfers Restricted SO2 Allowances to a unit within the
FirstEnergy System not covered by this Consent Decree, Ohio Edison must provide
or cause to provide right of entry as required by Paragraph 181.

 

E.   General SO2 Provisions

 
108.
In determining 30-Day Rolling Average Emission Rates for SO2, Ohio Edison shall
operate CEMS at each unit; provided, however, that due to the common stacks CEMS
at Sammis Units 1 to 4, SO2 pollutant concentration monitors certified in
accordance with



30




40 C.F.R. Part 60 shall determine the 30-Day Rolling Average Emission Rates for
SO2 at each of Sammis Units 1 to 4. In determining compliance with the
Plant-Wide Annual SO2 Cap and the Monthly Cap, Ohio Edison shall operate CEMS at
each stack (including the common stacks that serve Sammis Units 1 and 2 and
Units 3 and 4).
 
109.
If both primary and secondary CEMS have a missing data event, Ohio Edison shall
use 40 C.F.R. Part 60 to show compliance with a 30-Day Rolling Average Emission
Rate for SO2, provided that Ohio Edison (1) has secondary CEMS installed, and
(2) places them in service within one hour of a missing data event from the
primary CEMS but the secondary CEMS also fails. If Ohio Edison does not meet
conditions in (1) and (2) above, Ohio Edison shall use 40 C.F.R. § 75.33 to
determine compliance with the 30-Day Rolling Average Emission Rate for SO2. If
there is a missing data event, Ohio Edison shall use the data substitution
provisions in 40 C.F.R. § 75.33 to show compliance with the Plant-Wide Annual
Caps and Monthly Caps for SO2.

 


 
                                                                                                     
VI.
 
 
PM EMISSION REDUCTIONS AND CONTROLS
 

 

A.   Demonstration and Compliance with PM Emission Limit

 
110.
No later than January 1, 2010, Ohio Edison shall achieve and maintain a PM
Emission Rate of no greater than 0.030 lb/mmBtu at Sammis Units 6 and 7. 
 

111.
Ohio Edison shall continuously operate each ESP at Sammis Units 6 and 7 at all
times that each unit the ESP serves is combusting Fossil Fuel, consistent with
good engineering practices for PM control, to minimize PM emissions to the
extent practicable. The preceding sentence shall not be construed to require
that Ohio Edison achieve more stringent unit emission rate(s) than required by
this Consent Decree.

 

B.   PM Monitoring

 
112.
By no later than December 31, 2005, and continuing annually thereafter, Ohio
Edison shall conduct PM performance testing on Sammis Units 6 and 7. Such annual
performance tests may be satisfied by stack tests conducted in a given year, in
accordance with Ohio Edison’s permit from the State of Ohio.
 

113.
In determining the PM Emission Rate, Ohio Edison shall use the reference methods
specified in 40 C.F.R. Part 60, Appendix A, Method 5, or Method 5B if allowed by
the



31




State of Ohio or local authority, or alternative methods requested by Ohio
Edison and approved by EPA. Ohio Edison shall also calculate the PM Emission
Rates from annual stack tests in accordance with 40 C.F.R. § 60.8(f). The
results of each PM stack test shall be submitted to EPA within 30 days of
completion of each test.
 


 
                                                                                                         
VII.
 
 
SUBSTITUTION OF ECO TECHNOLOGY
 

 
114.
Overview of ECO. The Parties recognize the significant potential environmental
and economic benefits that may be available if Electro-Catalytic Oxidation
(“ECO”) pollution control technology, which is currently being demonstrated at
Ohio Edison’s Burger Plant, becomes sufficiently reliable and effective to
enable it to be used as substitute technology for control of nitrogen oxide,
sulfur dioxide and particulate matter emissions from Sammis Units 6 and 7 in
accordance with the requirements of this Consent Decree. ECO uses a form of wet
scrubber technology to control SO2 and a form of wet electrostatic precipitator
technology to control PM, and it is a promising technology to control NOX. ECO
is anticipated to have the additional environmental benefits of controlling
mercury, preventing a visible stack plume, and producing a commercially valuable
fertilizer that minimizes waste disposal requirements, none of which is required
by this Consent Decree or sought in this action. ECO is expected to be at least
as effective as the conventional technology required by Sections V and VI of
this Consent Decree in reducing emissions of sulfur dioxide and particulate
matter; further development of the ECO technology will be required before it can
provide the level of reduction of nitrogen oxides required by this Consent
Decree. The performance goals for the ECO technology include emission rates of
0.010 lb/mmBtu for particulate matter, 98% removal of sulfur dioxide, 90%
removal of nitrogen oxide, and 90% removal of mercury from power plant
emissions. If the ECO technology achieves these goals, installation of that
technology at Sammis Units 6 and 7 will provide greater reduction of emissions
of pollutants specified by this Consent Decree than the conventional technology,
at a potentially lower cost with the added benefits of significant reduction of
mercury emissions.
 

115.
Demonstration Requirements for Substitution of ECO Control Technology on Sammis
Units 6 and 7. No later than December 31, 2007, Ohio Edison may seek Plaintiffs’
approval to install ECO control technology on both Sammis Units 6 and 7 by
December



32




31, 2010 in lieu of the requirements of Paragraphs 54 and 81 of the Consent
Decree to install two FGDs by December 31, 2010 and one SCR control system for
NOX by December 31, 2010. Ohio Edison shall make a good faith effort to submit
the data necessary for such demonstration by December 31, 2006 and shall have
the right to supplement this data until December 31, 2007. To obtain Plaintiffs’
approval, Ohio Edison must demonstrate that ECO technology installed at the
Burger plant or another full scale commercial facility:
 

 
a.
has achieved the reliability criterion set forth in Paragraph 116 below on a
consistent basis for a period of no less than 180 consecutive calendar days that
ends within a year of seeking approval;
 

 
b.
has met the emission reduction requirements for SO2 and PM set forth in
Paragraph 117 below continuously, i.e. at least 95% of the time that the control
equipment is running; and

c.         
for at least a 135 consecutive calendar day test period, has achieved a 30-Day
Rolling Average Emission Rate of NOX such that operation of ECO at both Sammis
Units 6 and 7 would reduce total NOX emissions by at least ten percent (10%)
more than the 30-Day Rolling Average Emission Rate for a single SCR at either
Sammis Unit 6 or 7 as required in Paragraph 54 of this Consent Decree for 95% of
the time that the control equipment is running at the Burger plant or any other
plant in full-scale commercial operation.
    

116.
Reliability Criteria. The reliability criterion for Plaintiffs’ approval of the
substitution of the ECO technology on Sammis Units 6 and 7, for purposes of
Paragraph 115.a., is 95% availability, i.e. Ohio Edison must demonstrate that
the ECO control itself has not caused outages on the unit(s) on which it has
been installed more than 5% of the time those units were in operation or called
upon to operate.
 

117.
Emission Reduction Requirements for SO2 and PM. The SO2 and PM emission
reduction requirements for demonstration of ECO technology under this paragraph
shall be the limitations set forth in this Consent Decree for the emission of
such pollutants from Sammis Units 6 and 7. The limitation for SO2 emissions from
Units 6 and 7, as provided in Paragraph 81 of this Consent Decree, is a 30-Day
Rolling Average Emission Rate for



33




SO2 of 0.130 lb/mmBtu. The limitation for PM emissions from Units 6 and 7, as
provided in Paragraph 110 of this Consent Decree, is 0.030 lb/mmBtu.
 
118.
Plaintiffs’ Review and Approval. Plaintiffs shall review Ohio Edison’s proposal
for substitution of ECO technology on Sammis Units 6 and 7 in accordance with
Section XIII of this Consent Decree (Review and Approval of Submissions) and
this paragraph, as follows:
 

a.  
       Substitution of ECO Technology From December 31, 2010 to December 31,
2011. If Ohio Edison demonstrates that ECO has met the requirements of
       Paragraph 115, Plaintiffs will approve the substitution of ECO controls
at Sammis Units 6 and 7 in lieu of the requirements of Sections IV and V of this
       Consent Decree that one SCR and two conventional FGDs be installed by
December 31, 2010.    

 
b.
Dispute Resolution. If Plaintiffs do not grant their approval, Ohio Edison may
seek dispute resolution from the Court pursuant to Section XVI of this Consent
Decree. Ohio Edison shall have the burden of demonstrating that ECO meets the
approval criteria of Paragraph 115. If Plaintiffs do not agree that ECO meets
the requirements of Paragraph 115, Plaintiffs nonetheless reserve the right to
grant their approval if, based on the facts and circumstances then appearing,
including but not limited to engineering concerns involving scale-up and
reliability, they conclude that there is a substantial likelihood that ECO will
meet the requirements of this Consent Decree at the Sammis plant on a reliable
and consistent basis. If the criteria set forth in Paragraph 115 are not met and
Plaintiffs do not otherwise grant approval in accordance with the preceding
sentence, such denial shall not be reviewable and not subject to dispute.
 

119.
Adjustment of Installation Dates. In the event that Plaintiffs approve the
installation of ECO on both Sammis Units 6 and 7, or the Court reverses
Plaintiffs’ denial of approval, the schedule and requirements for installation
of controls at Sammis Units 6 and 7 shall be adjusted as follows: Ohio Edison
shall install ECO control technology on Units 6 and 7 by December 31, 2010. This
shall be in lieu of the requirements of Sections IV and V of this Consent Decree
to install two FGDs and one SCR on those units by that date. By December 31,
2010, Ohio Edison shall complete such engineering for installation of



34




SCRs on Units 6 and 7, so that Ohio Edison is prepared, if necessary, to install
such SCRs expeditiously in the event that such installation is required by
December 31, 2011 under Paragraph 123 below.
 
120.
At all times that ECO is installed, Ohio Edison shall use reasonable best
efforts to meet a 30-Day Rolling Average Emission Rate of 0.100 lb/mmBtu for NOX
at Sammis Units 6 and 7. Reasonable best efforts shall include operation of SNCR
and any other NOX controls, consistent with good engineering practices, at
Sammis Units 6 and 7. The preceding two sentences shall not be construed to
require that Ohio Edison achieve a more stringent unit emission rate than
required by this Consent Decree.
 

121.
Penalties and Makeup Tons for Failure to Achieve NOX Emission Limitations
Between December 31, 2010 and December 31, 2011. If Ohio Edison elects to
install ECO technology on Sammis Units 6 and 7 and fails to achieve the emission
limitation for NOX of 0.100 lb/mmBtu on a 30-day rolling average basis as
required under this Consent Decree, it shall be subject to the stipulated
penalties requirements of Section XIV of this Consent Decree. If Ohio Edison
fails to achieve a 30-Day Rolling Average Emission Rate for NOX of 0.100
lb/mmBtu or the Plant-Wide Annual Cap for NOX provided under Section IV of this
Consent Decree, Ohio Edison, in addition to paying stipulated penalties under
Section XIV of this Consent Decree, shall purchase and retire NOX credits from
the market equivalent to 1.25 times the excess tons emitted by any violation.
The assessment of stipulated penalties in accordance with this paragraph is not
subject to the Dispute Resolution procedures of Section XVI of this Consent
Decree. In order to assure that the makeup tons are obtained from an area that
is upwind from and impacts the air quality in Plaintiffs’ States to the maximum
extent practicable, Ohio Edison further agrees to seek to purchase such credits
from facilities in Ohio or Pennsylvania, and to pay up to a 5% premium for such
credits if necessary.
 

122.
Evaluation. By July 31, 2011, Ohio Edison shall submit a certified report to
Plaintiffs and the Court demonstrating that ECO has continuously met the
emission limitation requirements of Sections IV, V, and VI of this Consent
Decree for emissions from Sammis Units 6 and 7, i.e., 30-Day Rolling Average
Emission Rate of 0.130 lb/mmBtu for SO2, 0.030 lb/mmBtu for PM and 30-Day
Rolling Average Emission Rate of 0.100 lb/mmBtu for NOX, for 98% of the time
that the control equipment is running following a



35




shakedown period of not more than 180 days, and meeting the reliability criteria
in Paragraph 116 above. The report shall include all emission data and all data
showing the performance of the ECO technology at Units 6 and 7 during the
evaluation period. The report shall also include reliability data identifying
all outages of the ECO control system, the duration of such outages, and the
causes or reasons for such outages.
 
123.
Final Approval of ECO or Installation of SCRs. If Plaintiffs agree that Ohio
Edison’s report, submitted pursuant to the preceding paragraph, demonstrates
that the ECO and the combination of other pollution control technologies
installed on Sammis Units 6 and 7 have continuously met the 30-Day Rolling
Average Emission Rate of 0.130 lb/mmBtu for SO2, 30-Day Rolling Average Emission
Rate of 0.100 lb/mmBtu for NOX, and PM Emission Rate of 0.030 lb/mmBtu at Sammis
Units 6 and 7 as required by this Consent Decree, and has proven to be reliable,
installation of SCRs shall not be required on Units 6 and 7. If Plaintiffs do
not agree that Ohio Edison has made and adequately supported this demonstration
for NOX, Ohio Edison shall install SCRs on Units 6 and 7 as expeditiously as
possible, but in no event later than December 31, 2011. Any dispute as to
whether Ohio Edison has made the required demonstration shall be subject to the
Dispute Resolution procedures of Section XVI of this Consent Decree. Until the
SCRs are installed, Ohio Edison shall continue to operate the ECO and other
pollution control technologies to maximize reductions of emissions from Sammis
Units 6 and 7, consistent with good engineering practices.

 
 
VIII.
PROHIBITION ON NETTING CREDITS OR OFFSETS FROM REQUIRED CONTROLS

 

124.         Emission reductions generated by Ohio Edison to comply with the
requirements of this Consent Decree shall not be considered as a creditable
contemporaneous emission decrease for the purpose of obtaining a netting credit
under the Clean Air Act’s PSD program. 

    
125.
Nothing in this Consent Decree is intended to preclude the emission reductions
generated under this Consent Decree from being considered by EPA as creditable
contemporaneous emission decreases for the purpose of attainment demonstrations
submitted pursuant to Section 110 of the Act, 42 U.S.C. § 7410, or in
determining impacts on NAAQS, PSD increment, visibility, air quality related
values, or any other air quality impact assessment.



36








 
                                                                                                         
IX.
 
 
ENVIRONMENTALLY BENEFICIAL PROJECTS
 


 
126.
Ohio Edison shall fund and/or implement the Environmentally Beneficial Projects
(“Projects”) described in this Section in compliance with the terms of this
Consent Decree. In funding and/or implementing the Projects, Ohio Edison shall
expend moneys and/or implement Projects cumulatively valued at $25 million as
allocated below.
 

127.
All plans and reports prepared by Ohio Edison pursuant to the requirements of
this Section of the Consent Decree shall be publicly available electronically
without charge.
 

128.        Ohio Edison shall certify for each Project that Ohio Edison is not
otherwise required by law to perform the Project, that Ohio Edison is unaware of
any other person who is required by law to perform the Project, and that Ohio
Edison will not use any Project, or portion thereof, to satisfy any obligations
that it may have under other applicable requirements of law in effect at the
time of lodging of this Consent Decree.  

   
129.
Cash Contribution to States: The States shall jointly submit environmentally
beneficial projects to Ohio Edison for funding in amounts not to exceed $2
million per calendar year for up to five (5) years following the entry of the
Consent Decree beginning as early as calendar year 2005. The funds for these
projects will be apportioned by and among the States, and Ohio Edison shall not
have approval rights for the projects or the apportionment. Ohio Edison shall
pay proceeds as designated by the States in accordance with the environmentally
beneficial projects submitted for funding each year within 75 calendar days
after being notified in writing by the States. Notwithstanding the $2 million
and 5-year limitations above, if the total costs of the projects submitted in
any one or more years are less than $2 million, the difference between that
amount and $2 million will be available for funding by Ohio Edison of new or
previously submitted projects in the following years, except that all amounts
not designated by the States within ten (10) years after entry of this Consent
Decree shall expire.
 

130.
Renewable Energy Development Projects. Within three and a half years after entry
of this Consent Decree, Ohio Edison shall provide proof to the Plaintiffs that
it has entered into one or more contracts with providers of wind energy for
purchase of at least 93 megawatts if federal tax credits are applicable to a
project (or 23 megawatts if federal tax credits are not applicable). These
renewable energy development projects have a net



37




present value of $14.385 million. Such power purchase contracts shall be for 20
years of electric generation capacity generated by wind in Pennsylvania, New
Jersey and/or western New York at such megawattage described above. Ohio Edison
shall enter into one or more power purchase contracts within one year of entry
of the Consent Decree for a minimum of 15 megawatts if federal tax credits are
applicable to a project (or a minimum of 3.7 megawatts if tax credits are not
applicable). The amount of megawatts shall be adjusted pro rata depending on the
proportion of megawatts for which tax credits are or are not applicable.
131.
With Plaintiffs’ written approval, Ohio Edison may, in lieu of some or all of
the wind projects under Paragraph 130, enter into contract(s) for electricity
from new landfill gas projects in New Jersey, Connecticut, or New York.
 

132.
Allegheny County Project(s). Ohio Edison shall provide to the Allegheny County
Clean Air Fund $400,000 for municipal clean energy projects, as more fully
described in Appendix A. Ohio Edison shall pay proceeds as designated by
Allegheny County within 75 calendar days after being notified in writing by
Allegheny County.
 

133.
National Park Service Project(s). The National Park Service shall submit to Ohio
Edison a plan for using $215,000 in accordance with the Park System Resource and
Protection Act, 16 U.S.C. § 19jj, for a project or projects to improve air
quality by addressing air quality and/or air deposition issues in and about the
Shenandoah National Park. Ohio Edison shall not have approval rights for the
plan or these projects. Ohio Edison shall transfer the sum of $215,000 to the
Natural Resource Damage and Assessment Fund (instructions to be provided in the
National Park Service plan) within 75 calendar days after receipt of the plan.
 

134.
Ohio Edison agrees that neither it, its affiliates nor the project developer
shall sell, transfer, or otherwise use any renewable energy credits or any other
benefits from the purchase power agreements for the wind and/or landfill gas
projects undertaken (except for the federal tax credit if applicable) under any
law or program enacted, adopted or promulgated on or before the date of lodging
of the Consent Decree and any re-enacted or amended versions of such programs
that come into effect thereafter, including, but not limited to, the Renewable
Portfolio Standards enacted in Connecticut, New York, New Jersey and
Pennsylvania.



38


 




 
                                                                                                        
X.
 
 
CIVIL PENALTY
 

 
135.
Within thirty (30) calendar days after entry of this Consent Decree, Ohio Edison
shall pay to the United States a civil penalty in the amount of $8.5 million.
The civil penalty shall be paid by Electronic Funds Transfer (“EFT”) to the
United States Department of Justice, in accordance with current EFT procedures,
referencing USAO File Number 2003v02237 and DOJ Case Number 90-5-2-1-06894 and
the civil action case name and case number of this action. The costs of such EFT
shall be Ohio Edison’s responsibility. Payment shall be made in accordance with
instructions provided to Ohio Edison by the Financial Litigation Unit of the
U.S. Attorney’s Office for the Southern District of Ohio. Any funds received
after 2:00 p.m. EDT shall be credited on the next business day. At the time of
payment, Ohio Edison shall provide notice of payment, referencing the USAO File
Number, the DOJ Case Number, and the civil action case name and case number, to
the Department of Justice and to EPA in accordance with Section XIX (Notices) of
this Consent Decree.
 

136.
Failure to timely pay the civil penalty shall subject Ohio Edison to interest
accruing from the date payment is due until the date payment is made at the rate
prescribed by 28 U.S.C. § 1961, and shall render Ohio Edison liable for all
charges, costs, fees, and penalties established by law for the benefit of a
creditor or of the United States in securing payment.
 

137.
Payments made pursuant to this Section are penalties within the meaning of
Section 162(f) of the Internal Revenue Code, 26 U.S.C. § 162(f), and are not
tax-deductible expenditures for purposes of federal law.

 


 
                                                                                                          
XI.
 
 
RESOLUTION OF CLAIMS
 

 
138.
Entry of this Consent Decree shall resolve all civil claims of the Plaintiffs
that arose from any modifications that commenced at Sammis Units 1 through 7
prior to the date of lodging of this Consent Decree (including but not limited
to those modifications alleged in the Complaint in this civil action) under
Parts C or D of Subchapter I of the Clean Air Act, under the New Source
Performance Standard program of Section 111 of the Clean Air Act, or under the
relevant provisions of the federally approved and enforceable Ohio State
Implementation Plan (Ohio Admin. Code Chapter 3745-31).



39




139.
Entry of this Consent Decree also shall resolve all civil claims of the United
States under Parts C or D of Subchapter I of the Clean Air Act and regulations
promulgated as of the date of lodging of this Consent Decree, where such claims
are based on a modification, completed before December 31, 2012, that this
Consent Decree directs Ohio Edison to undertake.
 

140.
Upgrades of Units 6 and 7. The United States agrees that, in conjunction with
the installation of emission controls on Sammis Units 6 and 7 pursuant to this
Consent Decree, Ohio Edison may make modifications to one or both of those units
that increase each of their maximum hourly emission rates by up to 10%, provided
that:
 

 
a.
any modifications for each unit occur simultaneously with, or no more than one
year after, the installation and operation of the last of the controls as
required under this Consent Decree for that unit, pursuant to Paragraphs 54, 81,
and 118;
 

 
b.
Ohio Edison is in compliance with all of the requirements of the Consent Decree
for installation of emission controls pursuant to Paragraphs 54, 81, and 118,
and for achieving and maintaining levels of emissions reductions pursuant to
Paragraphs 69 and 93 (Plant-Wide Annual Caps for NOX and SO2); and
 

 
c.
the modifications for each unit, either individually or collectively, do not
increase the maximum hourly emission rate of each unit for NOX or SO2 (as
measured by 40 C.F.R. § 60.14(b) and (h)) by more than 10%.
 

If modifications occur in compliance with this paragraph, the United States
agrees not to assert any claims for these modifications under Parts C and D of
Subchapter I of the Clean Air Act, seeking the installation of additional NOX,
SO2, and PM pollution controls on Units 6 and 7, other than those required by
this Consent Decree. Nothing herein shall affect Ohio Edison’s obligations under
Ohio law, including any permitting requirements.

 


 
                                                                                                            
XII.
 
 
PERIODIC REPORTING
 

 
 
141.
Beginning forty-five (45) days after the end of the first full calendar quarter
following the entry of this Consent Decree, continuing on a semi-annual basis
until December 31, 2015, Ohio Edison shall submit to EPA and the States a
periodic report in compliance with Appendix B.



40




142.
In any periodic report submitted pursuant to this Section, Ohio Edison may
incorporate by reference information previously submitted under its Title V
permitting requirements, provided that Ohio Edison attaches the Title V permit
report (or pertinent portions of such report) and provides a specific reference
to the provisions of the Title V permit report that are responsive to the
information required in the periodic progress report.
 

143.
In addition to the periodic reports required pursuant to this Section, Ohio
Edison shall provide a written report to Plaintiffs of the following violations
of the requirements of this Consent Decree: (1) the 30-Day Rolling Average
Emission Rates, (2) PM Emission Rates, (3) Annual and Monthly Caps, (4)
Additional and Interim Reductions, and (5) Restricted SO2 Allowance surrender
within ten (10) business days of when Ohio Edison knew or should have known of
any such violation. In this report, Ohio Edison shall explain to the best of its
knowledge the cause or causes of the violation and all measures taken or to be
taken by Ohio Edison to prevent such violations in the future. Pursuant to
Section XXVII (Conditional Termination of Enforcement Under Consent Decree),
when provisions of the Consent Decree are included in Title V Permits, the
deviation reports required under applicable Title V regulations shall be deemed
to satisfy all requirements of this paragraph.
 

144.
Each Ohio Edison report shall be signed by Ohio Edison's Manager, Environmental
Reporting and Compliance or, in his or her absence, Ohio Edison's Vice President
of Environmental, or higher ranking official, and shall contain the following
certification:
 

 

 
his information was prepared either by me or under my direction or supervision
in accordance with a system designed to assure that qualified personnel properly
gather and evaluate the information submitted. Based on my evaluation, or the
direction and my inquiry of the person(s) who manage the system, or the
person(s) directly responsible for gathering the information, I hereby certify
under penalty of law that, to the best of my knowledge and belief, this
information is true, accurate, and complete. I understand that there are
significant penalties for submitting false, inaccurate, or incomplete
information to the United States.

 


41






 
                                                                                                        
XIII.
 
 
REVIEW AND APPROVAL OF SUBMITTALS
 

 
145.
Ohio Edison shall submit each plan, report, or other submission to EPA and the
States on or before the date that document is required or allowed to be
submitted for review or approval pursuant to this Consent Decree. Plaintiffs
shall within ninety (90) days of receipt of a plan, report, or other submission
approve or decline to approve it and provide written comments. Plaintiffs’
failure to respond within ninety (90) days shall not be construed as an approval
or a disapproval of the submission, a wavier of the right to review the
submission, or a basis to excuse compliance with the Consent Decree. Within
sixty (60) days of receiving written comments from Plaintiffs, Ohio Edison shall
either: (a) revise the submittal consistent with the written comments and
provide the revised submittal for final approval to Plaintiffs; or (b) submit
the matter for dispute resolution, including the period of informal
negotiations, under Section XVI (Dispute Resolution) of this Consent Decree.
 

146.
Upon receipt of Plaintiffs’ final approval of the submittal or upon completion
of the submittal pursuant to dispute resolution, Ohio Edison shall implement the
approved submittal in accordance with the schedule specified therein.

 


 
                                                                                                    
XIV.
 
 
STIPULATED PENALTIES
 

 
147.
For any failure by Ohio Edison to comply with the terms of this Consent Decree,
and subject to the provisions of Sections XV (Force Majeure) and XVI (Dispute
Resolution) of this Consent Decree, Ohio Edison shall pay, within thirty (30)
days after receipt of written demand to Ohio Edison by the United States, the
following stipulated penalties to the United States:
 

 
 
Consent Decree Violation
 
 
Stipulated Penalty
(Per day per violation, unless
 otherwise specified)
 
 
a. Failure to pay the civil penalty as specified in Section X (Civil Penalty) of
this Consent Decree
 
 
$10,000
 





42






 
Consent Decree Violation
 
 
Stipulated Penalty
(Per day per violation, unless
 otherwise specified)
 



 
b. Failure to comply with any applicable 30-Day Rolling Average Emission Rate
for NOX or SO2, or Emission Rate for PM, where the violation is less than 5% in
excess of the limits set forth in this Consent Decree 
 
 
$2,500
 
 
c. Failure to comply with any applicable 30-Day Rolling Average Emission Rate
for NOX or SO2, or Emission Rate for PM, where the violation is equal to or
greater than 5% but less than 10% in excess of the limits set forth in this
Consent Decree 
 
 
$5,000
 
 
d. Failure to comply with any applicable 30-Day Rolling Average Emission Rate
for NOX or SO2, or Emission Rate for PM, where the violation is equal to or
greater than 10% in excess of the limits set forth in this Consent Decree
 
 
 
$10,000
 
 
e. Failure to comply with the Plant-Wide Annual Caps for SO2 and NOX, and the
Sammis Units 1 through 5 Monthly Cap for SO2
 
 
$60,000 per ton for the first 100 tons over the limit, and $120,000 per ton for
each additional ton over the limit.
 
 
f. Failure to achieve the required Additional Reductions for SO2 and NOX
 
 
$30,000 per ton for the first 100 tons not achieved, and $60,000 per ton for
each additional ton not achieved.
 
 
g. Failure to achieve the required Interim Reductions for SO2 and NOX
 
 
$30,000 per ton for the first 100 tons not achieved, and $60,000 per ton for
each additional ton not achieved.
 
 
h. Failure to install, commence operation, or continue operation of the NOX,
SO2, and PM pollution control devices on any unit, or failure to cease
operations of a unit. This stipulated penalty will only accrue if the unit is
operated without the required control device after the date by which the control
device was required to be installed under this Consent Decree.
 
 
$10,000 during the first 30 days, $27,000 thereafter.
 





43






 
Consent Decree Violation
 
 
Stipulated Penalty
(Per day per violation, unless
 otherwise specified)
 



 
i. Failure to install or operate CEMS as required in Paragraphs 79 and 108
 
 
$1,000
 
 
j. Failure to conduct annual performance tests of PM emissions, as required in
Paragraph 112
 
 
$1,000
 
 
k. Failure to apply for any permit required by Section XVII
 
 
$1,000
 
 
l. Failure to timely submit, modify, or implement, as approved, the reports,
plans, studies, analyses, protocols, or other submittals required by this
Consent Decree
 
 
$750 during the first ten days, $1,000 thereafter.
 
 
m. Using, selling, or transferring SO2 Allowances, except as permitted in
Section V.C.
 
 
the surrender, pursuant to the procedures set forth in Paragraphs 103 and 104 of
this Consent Decree, of SO2 Allowances in an amount equal to three times the
number of SO2 Allowances used, sold, or transferred in violation of this Consent
Decree.
 
 
n. Selling, trading, or transferring NOX Allowances, except as permitted in
Section IV.C.
 
 
the surrender of NOX Allowances in an amount equal to three times the number of
NOX Allowances sold or transferred in violation of this Consent Decree.
 
 
o. Failure to surrender an SO2 Allowance as required by Paragraph 102
 
 
(a) $27,500 plus (b) 100 additional SO2 Allowances per day per violation.
 
 
p. Failure to fund and/or implement any of the Environmentally Beneficial
Projects in compliance with Section IX (Environmentally Beneficial Projects) of
this Consent Decree
 
 
$1,000 during the first 30 days, $5,000 thereafter.
 
 
q. Any other violation of this Consent Decree
 
 
$1,000
 





44






148.
Violation of a 30-Day Rolling Average Emission Rate is a violation on every day
on which the average is based. Violation of the Plant-Wide Annual Cap or Sammis
Units 1 through 5 Monthly Cap is a single violation. 
 

149.
Where a violation of a 30-Day Rolling Average Emission Rate (for the same
pollutant and from the same source) recurs within periods of less than thirty
(30) days, Ohio Edison shall not pay a daily stipulated penalty for any day of
the recurrence for which a stipulated penalty has already been paid.
 

150.
Ohio Edison shall not be assessed or required to pay any stipulated penalties
for any day on which a unit is not operated for failure to comply with a
unit-specific requirement under this Consent Decree.
 

151.
All stipulated penalties shall begin to accrue on the day after the performance
is due or on the day a violation occurs, whichever is applicable, and shall
continue to accrue until performance is satisfactorily completed or until the
violation ceases. Nothing in this Consent Decree shall prevent the simultaneous
accrual of separate stipulated penalties for separate violations of this Consent
Decree.
 

152.
Ohio Edison shall pay all stipulated penalties to the United States within
thirty (30) days of receipt of written demand to Ohio Edison from the United
States, and shall continue to make such payments every thirty (30) days
thereafter until the violation(s) no longer continues, unless Ohio Edison elects
within 20 days of receipt of written demand to Ohio Edison from the United
States to dispute the accrual of stipulated penalties in accordance with the
provisions in Section XVI (Dispute Resolution) of this Consent Decree.
 

153.
Stipulated penalties shall continue to accrue as provided in accordance with
Paragraph 151 during any dispute, with interest on accrued stipulated penalties
payable and calculated at the rate established by the Secretary of the Treasury,
pursuant to 28 U.S.C. § 1961, but need not be paid until the following:
 

 
a.
If the dispute is resolved by agreement, or by a decision of Plaintiffs pursuant
to Section XVI (Dispute Resolution) of this Consent Decree that is not appealed
to the Court, accrued stipulated penalties agreed or determined to be owing,
together with accrued interest, shall be paid within thirty (30) days of the
effective date of the agreement or of the receipt of Plaintiffs’ decision;



45





 
b.
If the dispute is appealed to the Court and Plaintiffs prevail in whole or in
part, Ohio Edison shall, within sixty (60) days of receipt of the Court’s
decision or order, pay all accrued stipulated penalties determined by the Court
to be owing, together with accrued interest, except as provided in Subparagraph
153.c.;
 

 
c.
If the Court’s decision is appealed by any Party, Ohio Edison shall, within
fifteen (15) days of receipt of the final appellate court decision, pay all
accrued stipulated penalties determined to be owing, together with accrued
interest.
 

or purposes of this paragraph, the accrued stipulated penalties agreed by the
Parties, or determined by the Plaintiffs through Dispute Resolution, to be owing
may be less than the stipulated penalty amounts set forth in Paragraph 147.
 

154.
All stipulated penalties shall be paid in the manner set forth in Section X
(Civil Penalty) of this Consent Decree.
 

155.
Should Ohio Edison fail to pay stipulated penalties in compliance with the terms
of this Consent Decree, the United States shall be entitled to collect interest
on such penalties, as provided for in 28 U.S.C. § 1961.
 

 

156.      The stipulated penalties provided for in this Consent Decree shall be
in addition to any other rights, remedies, or sanctions available to any
Plaintiff by reason of Ohio Edison’s failure to comply with any requirement of
this Consent Decree or applicable law, except that for any violation of the Act
for which this Consent Decree provides for payment of a stipulated penalty, Ohio
Edison shall be allowed a credit for stipulated penalties paid against any
statutory penalties also imposed for such violation.          

 


 
                                                                                                           
XV.
 
 
FORCE MAJEURE
 

 
157.
For purposes of this Consent Decree, including but not limited to Paragraphs 69,
93, and 94 (Plant-Wide Annual Cap and Monthly Cap), a “Force Majeure Event”
shall mean an event that has been or will be caused by circumstances beyond the
control of Ohio Edison, its contractors, or any entity controlled by Ohio Edison
that delays compliance with any provision of this Consent Decree or otherwise
causes a violation of any provision of this Consent Decree despite Ohio Edison’s
best efforts to fulfill the obligation. “Best efforts to fulfill the obligation”
include using best efforts to anticipate any potential Force Majeure Event and
to address the effects of any such event (a) as it is



46




occurring and (b) after it has occurred, such that the delay or violation is
minimized to the greatest extent possible.
 
158.
Notice of Force Majeure Events. If any event occurs or has occurred that may
delay compliance with or otherwise cause a violation of any obligation under
this Consent Decree, as to which Ohio Edison intends to assert a claim of Force
Majeure, Ohio Edison shall notify the United States and the States in writing as
soon as practicable, but in no event later than fourteen (14) business days
following the date Ohio Edison first knew, or by the exercise of due diligence
should have known, that the event caused or may cause such delay or violation.
In this notice, Ohio Edison shall reference this paragraph of this Consent
Decree and describe the anticipated length of time that the delay or violation
may persist, the cause or causes of the delay or violation, all measures taken
or to be taken by Ohio Edison to prevent or minimize the delay or violation, the
schedule by which Ohio Edison proposes to implement those measures, and Ohio
Edison’s rationale for attributing a delay or violation to a Force Majeure
Event. Ohio Edison shall adopt all reasonable measures to avoid or minimize such
delays or violations. Ohio Edison shall be deemed to know of any circumstance
which Ohio Edison, its contractors, or any entity controlled by Ohio Edison knew
or should have known.
 

159.
Failure to Give Notice. If Ohio Edison fails to comply with the notice
requirements in Paragraph 158, the Plaintiffs may void Ohio Edison’s claim for
Force Majeure as to the specific event for which Ohio Edison has failed to
comply with such notice requirement.
 

160.
Plaintiffs’ Response. The Plaintiffs shall notify Ohio Edison in writing
regarding Ohio Edison’s claim of Force Majeure within twenty (20) business days
of receipt of the notice provided under Paragraph 158. If the Plaintiffs agree
that a delay in performance has been or will be caused by a Force Majeure Event,
the Parties shall stipulate to an extension of deadline(s) for performance of
the affected compliance requirement(s) by a period equal to the delay actually
caused by the event. In such circumstances, an appropriate modification shall be
made pursuant to Section XXIII (Modification) of this Consent Decree.
 

161.
Disagreement. If the Plaintiffs do not accept Ohio Edison’s claim of Force
Majeure, or if the Parties cannot agree on the length of the delay actually
caused by the Force Majeure



47




Event, the matter shall be resolved in accordance with Section XVI (Dispute
Resolution) of this Consent Decree.
 
162.
Burden of Proof. In any dispute regarding Force Majeure, Ohio Edison shall bear
the burden of proving that any delay in performance or any other violation of
any requirement of this Consent Decree was caused by or will be caused by a
Force Majeure Event. Ohio Edison shall also bear the burden of proving that Ohio
Edison gave the notice required by Paragraph 158 and the burden of proving the
anticipated duration and extent of any delay(s) attributable to a Force Majeure
Event. An extension of one compliance date based on a particular event may, but
will not necessarily, result in an extension of a subsequent compliance date.
 

163.
Events Excluded. Unanticipated or increased costs or expenses associated with
the performance of Ohio Edison’s obligations under this Consent Decree shall not
constitute a Force Majeure Event.
 

164.
Potential Force Majeure Events. The Parties agree that, depending upon the
circumstances related to an event and Ohio Edison’s response to such
circumstances, the kinds of events listed below are among those that could
qualify as Force Majeure Events within the meaning of this Section:
construction, labor, or equipment delays; Malfunction of a unit or emission
control device; coal supply interruption; acts of God; acts of war or terrorism;
and orders by a government official, government agency, or other regulatory body
acting under and authorized by applicable law that directs Ohio Edison to supply
electricity in response to a system-wide (state-wide or regional) emergency.
Depending upon the circumstances and Ohio Edison’s response to such
circumstances, failure of a permitting authority to issue a necessary permit in
a timely fashion may constitute a Force Majeure Event where the failure of the
permitting authority to act is beyond the control of Ohio Edison and Ohio Edison
has taken all steps available to it to obtain the necessary permit, including,
but not limited to: submitting a complete permit application; responding to
requests for additional information by the permitting authority in a timely
fashion; and accepting lawful permit terms and conditions after expeditiously
exhausting any legal rights to appeal terms and conditions imposed by the
permitting authority.



48




165.
As part of the resolution of any matter submitted to this Court under Section
XVI (Dispute Resolution) of this Consent Decree regarding a claim of Force
Majeure, the Parties by agreement, or this Court by order, may in appropriate
circumstances extend or modify the schedule for completion of work under this
Consent Decree to account for the delay in the work that occurred as a result of
any delay agreed to by the United States and the States or approved by the
Court. Ohio Edison shall be liable for stipulated penalties for its failure
thereafter to complete the work in accordance with the extended or modified
schedule.

 


 
                                                                                                         
XVI.
 
 
DISPUTE RESOLUTION
 

 
166.
The dispute resolution procedure provided by this Section shall be available to
resolve all disputes arising under this Consent Decree, provided that the Party
invoking such procedure has first made a good faith attempt to resolve the
matter with the other Parties.
 

167.
The dispute resolution procedure required herein shall be invoked by one Party
giving written notice to the other Parties advising of a dispute pursuant to
this Section. The notice shall describe the nature of the dispute and shall
state the noticing Party’s position with regard to such dispute. The Parties
receiving such a notice shall acknowledge receipt of the notice, and the Parties
in dispute shall expeditiously schedule a meeting to discuss the dispute
informally not later than fourteen (14) days following receipt of such notice.
 

168.
Disputes submitted to dispute resolution under this Section shall, in the first
instance, be the subject of informal negotiations among the disputing Parties.
Such period of informal negotiations shall not extend beyond thirty (30)
calendar days from the date of the first meeting among the disputing Parties’
representatives unless they agree in writing to shorten or extend this period.
During the informal negotiations period, the disputing Parties may also submit
their dispute to a mutually-agreed-upon alternative dispute resolution (“ADR”)
forum if the Parties agree that the ADR activities can be completed within the
30-day informal negotiations period (or such longer period as the Parties may
agree to in writing).
 

169.
If the disputing Parties are unable to reach agreement during the informal
negotiation period, the Plaintiffs shall provide Ohio Edison with a written
summary of their position



49




regarding the dispute. The written position provided by the Plaintiffs shall be
considered binding unless, within forty-five (45) calendar days thereafter, Ohio
Edison seeks judicial resolution of the dispute by filing a petition with this
Court. The Plaintiffs may respond to the petition within forty-five (45)
calendar days of filing.
 
170.
Where the nature of the dispute is such that a more timely resolution of the
issue is required, the time periods set out in this Section may be shortened
upon motion of one of the Parties to the dispute.
 

171.
This Court shall not draw any inferences nor establish any presumptions adverse
to any disputing Party as a result of invocation of this Section or the
disputing Parties’ inability to reach agreement.
 

172.
As part of the resolution of any dispute under this Section, in appropriate
circumstances the disputing Parties may agree, or this Court may order, an
extension or modification of the schedule for the completion of the activities
required under this Consent Decree to account for the delay that occurred as a
result of dispute resolution. Ohio Edison shall be liable for stipulated
penalties for its failure thereafter to complete the work in accordance with the
extended or modified schedule, provided that Ohio Edison shall not be precluded
from asserting that a Force Majeure Event has caused or may cause a delay in
complying with the extended or modified schedule.
 

173.
The Court shall decide all disputes pursuant to applicable principles of law for
resolving such disputes. In their initial filings with the Court under Paragraph
169, the disputing Parties shall state their respective positions as to the
applicable standard of law for resolving the particular dispute.

 


 
                                                                                                    
XVII.
 
 
PERMITS
 

 
174.
Unless expressly stated otherwise in this Consent Decree, in any instance where
otherwise applicable law or this Consent Decree requires Ohio Edison to secure a
permit to authorize construction or operation of any device, including all
preconstruction, construction, and operating permits required under state law,
Ohio Edison shall make such application in a timely manner. The United States
will use its best efforts to expeditiously review all permit applications
submitted by Ohio Edison in order to meet the requirements of this Consent
Decree.



50




175.
When permits are required as described in Paragraph 174, Ohio Edison shall
complete and submit applications for such permits to the appropriate authorities
to allow sufficient time for all legally required processing and review of the
permit request, including requests for additional information by the permitting
authorities. Any failure by Ohio Edison to submit a timely permit application
for any unit in the Ohio Edison System shall bar any use by Ohio Edison of
Section XV (Force Majeure) of this Consent Decree, where a Force Majeure claim
is based on permitting delays.
 

176.
Title V Permits. Whenever Ohio Edison applies for Title V Permit(s) or for
amendment(s) to existing Title V Permit(s) to include any of the requirements of
this Consent Decree in such permit, Ohio Edison shall send, at the same time, a
copy of such application to each Plaintiff. Also, upon receiving a copy of any
permit proposed for public comment as a result of such application, Ohio Edison
shall promptly send a copy of such proposal to each Plaintiff, thereby allowing
for timely participation in any public comment opportunity.
 

177.
Title V Permits Enforceable on Their Own Terms. Notwithstanding the reference to
Title V permits in this Consent Decree, the enforcement of such permits shall be
in accordance with their own terms and the Act. The Title V permits shall not be
directly enforceable under this Consent Decree, though any term or limit
established by or under this Consent Decree shall be enforceable under this
Consent Decree regardless of whether such term has or will become part of a
Title V Permit subject to the limits of Section XXVII (“Conditional Termination
of Enforcement Under Consent Decree”).
 

178.
Consent Decree Requirements To Be Proposed for Inclusion in Title V Permits.
Whenever Ohio Edison applies for Title V Permit(s), or for amendment(s) to
existing Title V Permit(s) to include any of the requirements of this Consent
Decree in such permit, Ohio Edison shall include in such application all
“applicable requirements” (as defined in the Title V program regulations)
including but not limited to (1) unit specific emission rates, (2) Plant-Wide
Annual and Monthly Sammis Caps, (3) Additional and Interim Reductions and (4)
SO2 Allowance surrender requirements and NOX Allowance restrictions. The NOX
Allowance restrictions that are based upon the FirstEnergy System-Wide Emission
Rate required in Paragraph 74 shall be incorporated into the Sammis facility
Title V permit.



51




179.
New Source Review Permits. This Consent Decree shall not be construed to require
Ohio Edison to apply for or obtain a permit pursuant to the New Source Review
requirements of Parts C and D of Title I of the Act.
 

180.
If Ohio Edison sells or transfers to an entity unrelated to Ohio Edison (“Third
Party Purchaser”) part or all of its ownership interest in a unit in the Ohio
Edison System (“Ownership Interest”) covered under this Consent Decree, Ohio
Edison shall comply with the requirements of Paragraph 178 with regard to that
unit prior to any such sale or transfer unless, following any such sale or
transfer, Ohio Edison remains the holder of the Title V permit for such
facility.

 


 
                                                                                                       
XVIII.
 
 
INFORMATION COLLECTION AND RETENTION
 

 
181.
Any authorized representative of the Plaintiffs, including their attorneys,
contractors, and consultants, upon presentation of credentials, shall have a
right of entry upon the premises of Sammis, Mansfield, Burger, Eastlake, and any
facility that Ohio Edison must provide or cause to provide right of entry as
required by Paragraphs 78 and 98, at any reasonable time for the purpose of:

 
a.
monitoring the progress of activities required under this Consent Decree;
 

 
b.
verifying any data or information submitted to the Plaintiffs in accordance with
the terms of this Consent Decree;
 

 
c.
obtaining samples and, upon request, splits of any samples taken by Ohio Edison
or its representatives, contractors, or consultants; and
 

 
d.
assessing Ohio Edison’s compliance with this Consent Decree.
 

182.
Ohio Edison shall retain, and instruct its contractors and agents to preserve,
all non-identical copies of all records and documents (including records and
documents in electronic form) now in its or its contractors’ or agents’
possession or control, and that directly relate to Ohio Edison’s performance of
its obligations under this Consent Decree, until December 31, 2020. This record
retention requirement shall apply regardless of any corporate document retention
policy to the contrary.
 

183.
All information and documents submitted by Ohio Edison pursuant to this Consent
Decree shall be subject to any requests under applicable law providing public
disclosure of documents unless (a) the information and documents are subject to
legal privileges or



52




protection or (b) Ohio Edison claims and substantiates in accordance with 40
C.F.R. Part 2 that the information and documents contain confidential business
information.
 
184.
Nothing in this Consent Decree shall limit the authority of the Plaintiffs to
conduct tests and inspections at facilities covered under this Consent Decree
under Section 114 of the Act, 42 U.S.C. § 7414, or any other applicable federal
or state laws, regulations or permits.

 


 
                                                                                                      
XIX.
 
 
NOTICES
 

 
185.
Unless otherwise provided herein, whenever notifications, submissions, or
communications are required by this Consent Decree, they shall be made in
writing and addressed as follows:
 

As to the United States of America:


Chief, Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
DJ# 90-5-2-1-06894


and


Director, Air Enforcement Division
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
Ariel Rios Building [2242A]
1200 Pennsylvania Avenue, N.W.
Washington, DC 20460


and                    


Air Enforcement & Compliance Assurance Branch
U.S. EPA Region V
77 West Jackson Blvd.
Mail Code AE17J
Chicago, IL 60604-3590


53




As to the State of New York:


Chief, Environmental Protection Bureau
New York State Attorney General’s Office
120 Broadway
New York, NY 10271


As to the State of New Jersey:


Administrator, Air and Environmental Quality Compliance and Enforcement
P.O. Box 422
401 East State Street, Floor 4
Trenton, NJ 08625


and


Section Chief, Environmental Enforcement Section Division of Law
Richard J. Hughes Justice Complex
25 Market Street
P.O. Box 093
Trenton, NJ 08625-0093
 
            As to the State of Connecticut:


Department Head
Environment Department
State of Connecticut
Office of the Attorney General
55 Elm Street
Hartford, CT 06106


and


Bureau Chief
Air Bureau
State of Connecticut
Department of Environmental Protection
79 Elm Street
Hartford, CT 06106


54




As to Ohio Edison:


Leila Vespoli
Senior Vice President and General Counsel
Ohio Edison Company
76 South Main Street
Akron, OH 44308


and
 
            Daniel V. Steen
Vice President of Environmental
Ohio Edison Company
76 South Main Street
Akron, OH 44308


and


Douglas J. Weber    
Environmental Counsel
Ohio Edison Company
76 South Main Street
Akron, OH 44308


and    


E. Donald Elliott
Willkie Farr & Gallagher LLP
1875 K Street, NW
Washington, DC 20006


and    


Robert L. Brubaker
Porter, Wright, Morris & Arthur LLP
41 S. High Street
Columbus, Ohio 43215


186.
All notifications, communications or submissions made pursuant to this Section
shall be sent either by: (a) overnight mail or delivery service; (b) certified
or registered mail, return receipt requested; or (c) electronic transmission,
unless the recipient is not able to review the transmission in electronic form.
All notifications, communications and transmissions (a) sent by overnight,
certified or registered mail shall be deemed



55




submitted on the date they are postmarked, or (b) sent by overnight delivery
service shall be deemed submitted on the date they are delivered to the delivery
service. All notifications, communications, and submissions made by electronic
means shall be electronically signed and certified, and shall be deemed
submitted on the date that Ohio Edison receives written acknowledgment of
receipt of such transmission.

 
187.
Any Party may change either the notice recipient or the address for providing
notices to it by serving the other Parties with a notice setting forth such new
notice recipient or address.

 
                                                                                                                   
XX.    SALES OR TRANSFERS OF OWNERSHIP INTERESTS
 
188.
If Ohio Edison proposes to sell or transfer part or all of its ownership
interest in any of its real property or operations subject to this Consent
Decree (“Ownership Interest”) to an entity unrelated to FirstEnergy (“Third
Party Purchaser”), it shall advise the Third Party Purchaser in writing of the
existence of this Consent Decree prior to such sale or transfer, and shall send
a copy of such written notification to the Plaintiffs pursuant to Section XIX
(Notices) no later than thirty (30) days before closing.  
 

189.
At the time of sale or transfer of an Ownership Interest (but in no case later
than ten (10) days after closing) Ohio Edison shall move the Court for a
modification of this Consent Decree to make the purchaser or transferee a party
to this Consent Decree and jointly and severally liable with Ohio Edison for all
requirements of this Consent Decree that are applicable to the transferred or
purchased Ownership Interests. Until the Court approves the modification of the
Consent Decree, Ohio Edison shall remain fully liable for compliance with the
Consent Decree notwithstanding the sale or transfer.
 

190.
This Consent Decree shall not be construed to impede the transfer of any
Ownership Interests between Ohio Edison and/or FirstEnergy and any Third Party
Purchaser as long the requirements of this Consent Decree are met. This Consent
Decree shall not be construed to prohibit a contractual allocation - as between
Ohio Edison and/or First Energy and any Third Party Purchaser of Ownership
Interests - of the burdens of compliance with this Consent Decree, provided that
both Ohio Edison and such Third Party Purchaser shall remain jointly and
severally liable for the obligations of the



56




Consent Decree applicable to the transferred or purchased Ownership Interests,
except as provided in Paragraph 191.
 
191.
If the Plaintiffs agree that the conditions of Paragraph 189 are satisfied and
determine in their sole and unreviewable discretion that a transfer of liability
and obligations is justified upon consideration of the Third Party Purchaser’s
technical capability, financial capability, and recent history of environmental
compliance, Plaintiffs, Ohio Edison, and/or the Third Party Purchaser that has
become a party to this Consent Decree pursuant to Paragraph 189 may move the
Court for a modification that relieves Ohio Edison of its liability under this
Consent Decree for the obligations of the Consent Decree applicable to the
transferred or purchased Ownership Interests and makes the Third Party Purchaser
solely liable for all requirements under the Consent Decree that are applicable
to the transferred Ownership Interests.
 

192.
Unless and until such modification relieving Ohio Edison of liability for the
obligations and liabilities associated with the transferred Ownership Interest
is entered by the Court, Ohio Edison shall remain liable for all the
requirements of this Consent Decree, including those that may be applicable to
the purchased or transferred Ownership Interests. 
 

193.
Notwithstanding the foregoing, however, Ohio Edison shall not assign, and shall
not be released from, any obligation under this Consent Decree that is not
specifically applicable to the purchased or transferred Ownership Interests,
including the obligations set forth in Sections IX (Environmentally Beneficial
Projects) and X (Civil Penalty).

 


 
                                                                                                      
XXI.
 
 
EFFECTIVE DATE
 

 
194.
The effective date of this Consent Decree shall be the date upon which this
Consent Decree is entered by the Court.

 


 
                                                                                                    
XXII.
 
 
RETENTION OF JURISDICTION
 

 
195.
Continuing Jurisdiction. The Court shall retain jurisdiction of this case after
entry of this Consent Decree to enforce compliance with the terms and conditions
of this Consent Decree and to take any action necessary or appropriate for its
interpretation, construction, execution, modification, or adjudication of
disputes. During the term of this Consent Decree, any Party to this Consent
Decree may apply to the Court for any relief necessary to construe or effectuate
this Consent Decree.



57




 
                                                                                                       
XXIII.
 
 
MODIFICATION
 

 
196.
The terms of this Consent Decree may be modified only by a subsequent written
agreement signed by all Parties. Where the modification constitutes a material
change to any term of this Consent Decree, it shall be effective only upon
approval by the Court. 

 


 
                                                                                                      
XXIV.
 
 
GENERAL PROVISIONS
 

 

197.  
    This Consent Decree is not a permit. Compliance with the terms of this
Consent Decree does not guarantee compliance with all applicable federal, state,
or 
    local laws or regulations. The emission rates set forth herein do not
relieve Ohio Edison from any obligation to comply with other state and federal
requirements
    under the Clean Air Act, including Ohio Edison’s obligation to satisfy any
state modeling requirements set forth in the Ohio State Implementation Plan.

                        
198.
This Consent Decree does not apply to any claim(s) of alleged criminal
liability.
 

199.
In any subsequent administrative or judicial action initiated by the United
States for injunctive relief or civil penalties relating to the facilities
covered by the Complaint in this action, Ohio Edison shall not assert any
defense or claim based upon principles of waiver, res judicata, collateral
estoppel, issue preclusion, claim preclusion, or claim splitting, or any other
defense based upon the contention that the claims raised by the Plaintiffs in
the subsequent proceeding were brought, or should have been brought, in the
instant case; provided, however, that nothing in this paragraph is intended to,
or shall, affect the validity of Section XI (Resolution of Claims) of this
Consent Decree.
 

200.
Ohio Edison shall be bound by the law and/or regulations under Parts C & D of
Subchapter I of the Clean Air Act in effect at the time of any physical change
in, or change in the method of operation of, a stationary source.
 

201.
Except as specifically provided by this Consent Decree, nothing in this Consent
Decree shall relieve Ohio Edison of its obligation to comply with all applicable
federal, state, and local laws and regulations, nor shall be construed to
prevent or limit the rights of the Plaintiffs to obtain penalties or injunctive
relief under the Act or other federal, state, or local statutes, regulations, or
permits.



58


 

202.      Every term expressly defined by this Consent Decree shall have the
meaning given to that term by this Consent Decree and, except as otherwise
provided in this Consent Decree, every other term used in this Consent Decree
that is also a term under the Act or the regulations implementing the Act shall
mean in this Consent Decree what such term means under the Act or those
implementing regulations.

 
203.
Nothing in this Consent Decree is intended to, or shall, alter or waive any
applicable law (including but not limited to any defenses, entitlements,
challenges, or clarifications related to the Credible Evidence Rule, 62 Fed.
Reg. 8315 (Feb. 27, 1997)) concerning the use of data for any purpose under the
Act, generated either by the reference methods specified herein or otherwise.
 

204.
Each limit and/or other requirement established by or under this Consent Decree
is a separate, independent requirement.
 

205.
Performance standards, emissions limits, and other quantitative standards set by
or under this Consent Decree must be met to the number of significant digits in
which the standard or limit is expressed. For example, an Emission Rate of 0.100
is not met if the actual Emission Rate is 0.101. Ohio Edison shall round the
fourth significant digit to the nearest third significant digit, or the third
significant digit to the nearest second significant digit, depending upon
whether the limit is expressed to three or two significant digits. For example,
if an actual Emission Rate is 0.1004, that shall be reported as 0.100, and shall
be in compliance with an Emission Rate of 0.100, and if an actual Emission Rate
is 0.1005, that shall be reported as 0.101, and shall not be in compliance with
an Emission Rate of 0.100. Ohio Edison shall report data to the number of
significant digits in which the standard or limit is expressed.
 

206.
This Consent Decree does not limit, enlarge or affect the rights of any Party to
this Consent Decree as against or on behalf of any third parties. Entry of this
Consent Decree shall be solely for purposes of resolving this case and does not
affect any other claims, including any claims by third parties. Entry of this
Consent Decree as a final judgment shall not be considered binding on Ohio
Edison in litigation with third parties. Except as provided in Paragraph 178, no
portion of this Consent Decree or any prior rulings or orders in this case shall
be enforceable by any person or entity other than the Parties. Ohio Edison’s
settlement of this case without exercising its right of appeal shall not be



59




construed in any litigation between Ohio Edison and third parties as a final
judgment or final determination on the issues addressed by the prior rulings or
orders in this case.
 
207.
This Consent Decree constitutes the final, complete and exclusive agreement and
understanding among the Parties with respect to the settlement embodied in this
Consent Decree, and supercedes all prior agreements and understandings among the
Parties related to the subject matter herein. No document, representation,
inducement, agreement, understanding, or promise constitutes any part of this
Consent Decree or the settlement it represents, nor shall they be used in
construing the terms of this Consent Decree.
 

208.
Each Party to this action shall bear its own costs and attorneys’ fees.



 
                                                                                                       
XXV.
 
 
SIGNATORIES AND SERVICE
 

 
209.
Each undersigned representative of the Parties certifies that he or she is fully
authorized to enter into the terms and conditions of this Consent Decree and to
execute and legally bind to this document the Party he or she represents.
 

210.
This Consent Decree may be signed in counterparts, and such counterpart
signature pages shall be given full force and effect.
 

211.
Each Party hereby agrees to accept service of process by mail with respect to
all matters arising under or relating to this Consent Decree and to waive the
formal service requirements set forth in Rule 4 of the Federal Rules of Civil
Procedure and any applicable Local Rules of this Court including, but not
limited to, service of a summons.

 


 
                                                                                                       
XXVI.
 
 
PUBLIC COMMENT
 

 
212.
The Parties agree and acknowledge that final approval by the United States and
entry of this Consent Decree is subject to the procedures of 28 C.F.R. § 50.7,
which provides for notice of the lodging of this Consent Decree in the Federal
Register, an opportunity for public comment, and the right of the United States
to withdraw or withhold consent if the comments disclose facts or considerations
which indicate that the Consent Decree is inappropriate, improper or inadequate.
Ohio Edison shall not oppose entry of this Consent Decree by this Court or
challenge any provision of this Consent Decree unless the United States has
notified Ohio Edison, in writing, that the United States no longer supports
entry of the Consent Decree.



60




 

 
 
 
 
XXVII.  CONDITIONAL TERMINATION OF ENFORCEMENT UNDER CONSENT DECREE
 

213.
Termination as to Completed Tasks. As soon as Ohio Edison completes a
construction project or any other requirement of this Consent Decree that is not
ongoing or recurring, Ohio Edison may, by motion to this Court, seek termination
of the provision or provisions of this Consent Decree that imposed the
requirement.
 

214.
Conditional Termination of Enforcement Through the Consent Decree. After Ohio
Edison:
 

 
a.
has successfully completed construction, and has maintained operation, of all
pollution controls as required by this Consent Decree;
 

 
b.
has obtained final Title V permits (i) as required by the terms of this Consent
Decree; (ii) that cover all units in this Consent Decree; and (iii) that include
as enforceable permit terms all of the unit performance and other requirements
specified in Section XVII (Permits) of this Consent Decree; and
 

 
c.
certifies that the date is later than December 31, 2015;
 

Ohio Edison may so certify these facts to the Plaintiffs and this Court. If the
Plaintiffs do not object in writing with specific reasons within forty-five (45)
days of receipt of Ohio Edison’s certification, then, for any Consent Decree
violations that occur after the filing of notice, the Plaintiffs shall pursue
enforcement of the requirements contained in the Title V permit through the
applicable Title V permit and not through this Consent Decree.
 

215.
Resort to Enforcement under this Consent Decree. Notwithstanding Paragraph 214,
if enforcement of a provision in this Consent Decree cannot be pursued by a
Party under the applicable Title V permit, or if a Consent Decree requirement
was intended to be part of a Title V Permit and did not become or remain part of
such permit, such requirement may be enforced under the terms of this Consent
Decree at any time.



61




                                                                                                  
XXVIII.
 
FINAL JUDGMENT
 

 
216.
Upon approval and entry of this Consent Decree by the Court, this Consent Decree
shall constitute a final judgment in the above-captioned matter between the
Plaintiffs and Ohio Edison.
 

SO ORDERED, THIS _____ DAY OF ________________, 2005.
     
______________________________________
UNITED STATES DISTRICT COURT JUDGE
 

 
 
62


 
FOR THE UNITED STATES OF AMERICA:



 









 

--------------------------------------------------------------------------------

THOMAS L. SANSONETTI
 
Assistant Attorney General
 
Environment and Natural Resources Division
 
United States Department of Justice
             
CATHERINE R. MCCABE
 
Deputy Chief
 
Environmental Enforcement Section
 
Environment and Natural Resources Division
 
United States Department of Justice
             
ARNOLD S. ROSENTHAL
 
Senior Counsel
 
Environmental Enforcement Section
 
Environment and Natural Resources Division
 
United States Department of Justice
             
JEROME W. MACLAUGHLIN
 
Trial Attorney
 
Environmental Enforcement Section
 
Environment and Natural Resources Division
 
United States Department of Justice






63







 

--------------------------------------------------------------------------------

THOMAS V. SKINNER
 
Acting Assistant Administrator
 
Office of Enforcement and Compliance Assurance
 
United States Environmental Protection Agency
                 
ADAM M. KUSHNER
 
Acting Director, Air Enforcement Division
 
Office of Enforcement and Compliance Assurance
 
United States Environmental Protection Agency
             
RICHARD ALONSO
 
Attorney Advisor
 
Air Enforcement Division
 
Office of Enforcement and Compliance Assurance
 
United States Environmental Protection Agency










64







 

--------------------------------------------------------------------------------

BHARAT MATHUR
 
Acting Regional Administrator
 
U.S. Environmental Protection Agency
 
Region 5
             
JOHN C. MATSON
 
Associate Regional Counsel
 
U.S. Environmental Protection Agency
 
Region 5

 
 
65

--------------------------------------------------------------------------------


 
 
FOR THE STATE OF NEW YORK:



 







 

--------------------------------------------------------------------------------

ELIOT SPITZER
 
Attorney General
 
State of New York
             
PETER LEHNER
 
Assistant Attorney General
 
State of New York
             
ROBERT ROSENTHAL
 
Assistant Attorney General
 
State of New York

 

 
66


FOR THE STATE OF NEW JERSEY:
 

 



 

--------------------------------------------------------------------------------

PETER C. HARVEY
 
Attorney General
 
State Of New Jersey
             
KEVIN P. AUERBACHER
 
Deputy Attorney General
 
State of New Jersey
             
JEAN P. REILLY
 
Deputy Attorney General
 
State of New Jersey



67






FOR THE STATE OF CONNECTICUT:







 

--------------------------------------------------------------------------------

RICHARD BLUMENTHAL 
 
Attorney General
 
State of Connecticut
             
KIMBERLY P. MASSICOTTE
 
Assistant Attorney General
 
State of Connecticut
             
LORI D. DIBELLA
 
Assistant Attorney General
 
State of Connecticut





68








FOR DEFENDANTS OHIO EDISON COMPANY AND PENNSYLVANIA POWER COMPANY:


 








     
RICHARD H. MARSH
 
Senior Vice President and Chief Financial Officer
 
Ohio Edison Company and Pennsylvania Power Company
             
E. DONALD ELLIOTT
 
CARRIE F. JENKS
 
Willkie Farr & Gallagher LLP
             
ROBERT L. BRUBAKER
 
JAMES A. KING
 
JAMES B. HADDEN
 
Porter, Wright, Morris & Arthur LLP
             
MICHAEL L. HARDY
 
Thompson Hine LLP







69



 
APPENDIX A - ALLEGHENY COUNTY ENVIRONMENTALLY BENEFICIAL PROJECTS


In accordance with Paragraph 132, the following describes the Environmentally
Beneficial Projects for the residents of Allegheny County, Pennsylvania.



 
A.
A 52 kW-DC rated Grid Connected Solar Power System, described below. This
project shall be installed on the roof of the Monument Hill Building, 808 Ridge
Avenue, Pittsburgh, PA 15212-6097. This environmentally beneficial project is
estimated to prevent the emission of 68.5 tons of CO2, 0.38 tons of SO2, and
0.10 tons of NOX per year of operation.

 

 
B.
Project Parameters:

 
The Grid Connected Solar Power System is a 52 kW-DC rated grid tied design. This
system is configured as twenty-four parallel-connected arrays, each dedicated to
an inverter. Within each array are twenty-two 100 watt modules. The system will
include a PV performance monitoring system to provide a system display. The
system will also include appropriate DC and AC disconnects, ground fault
protection, and lightning surge protection. Additional hardware requirements may
be imposed by Duquesne Light (the local electric utility). The estimated roof
area for this installation is 5,800 square feet. The GCSPS will be mounted to
the roof via a standard industrial roof mounting system. The GCSPS design and
installation must be completed in accordance with the National Electric Code
Section 690 provisions pertaining to photovoltaic systems.     
 

 
C.
Specific components include:

 
 

 
1.
528 Solar Power Industries M100 100 watt modules (SPI-M100) designed to meet
“World Class” quality, reliability and performance requirements, and UL 1703 and
IEC 612215 certification requirements. The SPI-M100 modules include 150mm square
multi-crystalline solar cells, PECVD antireflective coating, heavy duty anodized
aluminum frames, tempered low iron front cover glass, EVA encapsulation and

 


1




 
multi-layer back sheet protection, high capacity junction box with diodes, and
quick connect polarized DC connectors.
 
 

 
2.
Twenty-four (24) 2500 watt SunnyBoy inverters, model 2500U, housed in NEMA 4X
stainless steel outdoor enclosures, with an efficiency of at least 90% at
maximum output. The Sunny Boy inverters must include DC and AC disconnects to
isolate the inverters from the photovoltaic array and grid, respectively.

 
 

 
3.
Twenty-four (24) SunnyBoy PC options to monitor each inverter’s performance, to
be connected to the central PC.

 
 

 
4.
One (1) Sunny Control Lite Unit

 
 

 
5.
Twenty-four (24) 250V safety switches

 
 

 
6.
One 250 Amp AC Load Center

 
 

 
7.
One (1) RS-485 Cable

 
 

 
8.
Twenty-four (24) Cutler Hammer Heavy Duty Disconnect Switches (30A dc)

 
 

 
9.
Twenty-four (24) Lightning Surge Arrestors

 
 

 
10.
One (1) UniRac Roof Mount System, including mounting hardware

 
 

 
11.
Thirty thousand (30,000) feet of Use 2 wire

 
 

 
12.
One (1) personal computer and display monitor

 
 

 
13.
Two (2) Installation and Operations manuals

 
 

 
D.
Payments to fund this project shall be made to the order of the Allegheny County
Clean Air Fund, and submitted to the following address:

 
Allegheny County Health Department


2






Air Quality Program
301 Thirty-ninth Street
Pittsburgh, Pennsylvania 15201-1891





3


 
 
 
 
APPENDIX B - REPORTING REQUIREMENTS





I.   Semi-annual Reporting Requirements

 
Ohio Edison shall submit semi-annual reports, electronically and in hard copy,
as required by Paragraph 141 and certified as required by Paragraph 144 of this
Consent Decree. Ohio Edison shall provide the following information in each of
the semi-annual reports.
 

A.   Installation of NOX and SO2 Removal Equipment

 
Report the progress of construction of NOX and SO2 removal equipment, including:
 
 

1.   If construction is not underway, the construction schedule, dates of
contract execution, and major component delivery;

 
 

2.   If construction is underway, the estimated percent of installation and
estimated construction completion date; and

 
 

3.   Once construction is complete, the date of final installation and of
acceptance testing.

 

B.   30-Day Rolling Average Emission Rates for NOX and SO2 

 

 
1.
Report a NOX and SO2 30-Day Rolling Average Emission Rate (lb/mmBtu), as defined
in Paragraph 4, for each operating day of a Sammis unit commencing on the
thirtieth day after 30-Day Rolling Average Emission Rates become applicable.

 

 
2.
Within the first report that identifies a 30-Day Rolling Average Emission Rate
(lb/mmBtu) at least five (5) example calculations (including hourly CEMS data in
electronic format for the calculation) used to determine the 30-Day Rolling
Average Emission Rate. If at any time Ohio Edison changes the methodology used
in determining the 30-Day Rolling Average Emission Rate, Ohio Edison shall
explain the change and the reason for using the new methodology.

 


1





 
3.
Report all deviations from any 30-Day Rolling Average Emission Rate in lb/mmBtu.
Ohio Edison shall identify any corrective actions taken in response to such
deviation.

 

 
4.
Commencing when a unit becomes subject to a 30-Day Rolling Average Emission
Rate, Ohio Edison shall also report:

 

 
a.
The date and time that the unit initially combusts any fuel;

 

 
b.
The date and time that the unit is synchronized with a utility electric
distribution system;

 

 
c.
The date and time that the fire is extinguished in the unit; and

 

 
d.
For the fifth and subsequent Cold Start Up Period that occurs within any 30-Day
period, the earlier of the date and time that (1) is eight hours after the unit
is synchronized with a utility electric distribution system, or (2) the flue gas
has reached the SCR operational temperature range specified by the catalyst
manufacturer.

 

C.   PM Emission Rates

 

 
1.
Commencing when a PM Emission Rate becomes applicable, report the PM Emission
Rate (lb/mmBtu) as defined in Paragraph 38, for Sammis Units 6 and 7.

 

 
2.
For Sammis Units 6 and 7, attach a copy of the executive summary and results of
any stack test to the next semi-annual report submitted.

 

 
3.
Report all deviations from the PM Emission Rate in lb/mmBtu. Ohio Edison shall
identify any corrective actions taken in response to such deviations.

 

D.   Plant-Wide Annual Cap and Monthly Cap

 

 
1.
Commencing when the Plant-Wide Annual Caps becomes applicable, report the
applicable NOX and SO2 Plant-Wide Annual Caps (tons) as defined in Paragraph 36,
for the Sammis Plant.

 


2





 
2.
Commencing when the Monthly Cap becomes applicable, report the applicable SO2
Monthly Cap (tons) as defined in Paragraph 30, for Sammis Units 1-5.

 

 
3.
Deviations shall be reported once per year in the semi-annual report following
the end of each calendar year. Ohio Edison shall identify the cause and any
corrective actions, if necessary, taken for each deviation from the Plant-Wide
Annual Caps and Monthly Cap reported above.

 

E.   Additional Reductions shall be reported once per year in the semi-annual
report following the end of each calendar year.        

 

 
1.
Commencing in calendar year 2008, report the amount of Additional Eastlake Plant
NOX Reductions (tons) achieved for the applicable year for the Eastlake Plant
and, if applicable, for each plant in addition to the Eastlake Plant where any
remaining Additional Eastlake Plant NOX Reductions are achieved.

 

 
2.
Commencing in calendar year 2010, report the amount of Additional Burger Plant
NOX Reductions (tons) achieved for the applicable year at the Burger Plant and,
if applicable, for each plant in addition to the Burger Plant where any
remaining Additional Burger Plant NOX Reductions are achieved.

 

 
3.
Commencing in calendar year 2011, unless Ohio Edison elects to satisfy the
options for the Burger Plant in accordance with Paragraph 83.a. and b., report
the amount of Additional Burger Plant SO2 Reductions achieved for the applicable
year at the Burger Plant and, if applicable, for each plant in addition to the
Burger Plant where any remaining Additional Burger Plant SO2 Reductions are
achieved.

 

 
a.
If Ohio Edison elects to permanently shut down Burger Units 4 and 5 pursuant to
Paragraph 83.a., Ohio Edison shall provide proof that the units are in fact shut
down.

 

 
b.
If Ohio Edison elects to repower Burger Units 4 and 5 pursuant to Paragraph
83.b., the 30-Day Rolling Average Emission Rates for NOX and SO2 and the PM
Emission Rate as defined in Paragraphs 4 and 38.

 


3





 
4.
Commencing in calendar year 2006, report the amount of Additional Mansfield
Plant SO2 Reductions (tons) achieved for the applicable year at the Mansfield
Plant and, if applicable, for each plant in addition to the Mansfield Plant
where any remaining Additional Mansfield Plant SO2 Reductions are achieved and
performance test data or CEMS data (or combination of CEMS data and coal
sampling) equivalent to the sampling period of a performance test demonstrating
that each FGD at Mansfield Units 1, 2, and 3 achieved a 95% Removal Efficiency
in accordance with Paragraph 91.

 

F.   Interim Reductions for NOX and SO2

 
Commencing in calendar year 2006, report the amount of Interim Emission
Reductions (tons) achieved pursuant to Paragraphs 72, 97, and 98, including
identifying the location from which such emissions are reduced and the methods
by which such emission reductions are achieved.
 

G.   Surrender of Restricted SO2 Allowances

 

 
1.
Beginning in 2018, report the Restricted SO2 Allowances surrendered to EPA
pursuant to Paragraph 102 and documentation verifying such surrender.

 

 
2.
If Ohio Edison surrenders any Restricted SO2 Allowances to a third party:

 

 
a.
Include a description of the transfer in accordance with the provisions of
Paragraph 104;

 

 
b.
No later than the next semi-annual report due 12 months after the report
containing in the information in a. above, include a statement that the third
party permanently surrendered the SO2 Allowances to EPA within one year after
Ohio Edison transferred the SO2 Allowances to the third party; and

 

 
c.
Report the amount of Restricted SO2 Allowances transferred and the units to
which Ohio Edison transfers Restricted SO2 Allowances pursuant to Paragraph 100.

 


4





H.   Generation of Super-Compliant Allowances

 
Report the generation of Super-compliant NOX and SO2 Allowances as defined in
Paragraphs 49 and 50 and the calculations or data justifying the generation of
the used or traded Super-compliant Allowances, annually as part of the
Semi-annual report following the completion of a calendar year.
 

I.   NOX System-Wide Annual Emission Rate

 
Commencing in calendar year 2016, report the NOX System-Wide Annual Emission
Rate (lb/mmBtu) for the preceding year if Ohio Edison elects to use Restricted
NOX Allowances pursuant to the second sentence of Paragraph 74.
 

J.   Environmentally Beneficial Projects

 

 
1.
Cash Contributions for Environmentally Beneficial Projects. Report the payment
of proceeds and amounts of proceeds for these projects made pursuant to
Paragraphs 129, 132, and 133.

 

 
2.
Renewable Energy Development Projects. Report the execution of each purchase
power contract pursuant to Paragraph 130, including the amount of megawatts to
be purchased over a 20-year period; the location and description of the
renewable energy development project; and the date of commencement of operation
of any renewable energy development project.

 

II.   Deviation Reports

 

In addition to the reporting requirements under Paragraph 143, a summary of all
deviations from the requirements of the Consent Decree that occurred during the
reporting period identifying the date and time that the deviation occurred, the
date and time the deviation was corrected, the cause and any corrective actions,
if necessary, taken for each deviation, and the date that the deviation was
initially reported under Paragraph 143.

 

III.   Ohio Edison Submissions

 

A list of all plans or submissions and the date submitted to the Plaintiffs for
the reporting period, identifying if any are pending the review and approval of
the Plaintiffs.

 


5






 
